                                 Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 1 of 79



                       1   Robert W. Dickerson, Jr. (SBN 089367)
                           E-mail: rdickerson@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600
                       4   Fax: 213.236.2700
                       5   Attorneys for Plaintiff
                           KRAFT HEINZ FOODS COMPANY
                       6
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                              NORTHERN DISTRICT OF CALIFORNIA
                      10
                      11   KRAFT HEINZ FOODS                          Case No.
                           COMPANY,
                      12                                              COMPLAINT
                                                   Plaintiff,
                      13                                              DEMAND FOR JURY TRIAL
                           v.
                      14
                           AGRI STATS, INC., CLEMENS
                      15   FOOD GROUP, LLC, THE
                           CLEMENS FAMILY
                      16   CORPORATION, JBS USA FOOD
                           COMPANY, SEABOARD FOODS
                      17   LLC, SMITHFIELD FOODS, INC.,
                           TRIUMPH FOODS, LLC, TYSON
                      18   FOODS, INC., TYSON PREPARED
                           FOODS, INC., AND TYSON
                      19   FRESH MEATS, INC.,
                      20                           Defendants.
                      21
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                                 COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                 Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 2 of 79



                       1                                             TABLE OF CONTENTS

                       2                                                                                                         Page
                       3   I.       NATURE OF ACTION .................................................................................. 4
                       4   II.      JURISDICTION AND VENUE...................................................................... 7
                       5   III.     PARTIES ......................................................................................................... 8

                       6            A.       Plaintiff.................................................................................................. 8
                                    B.       Defendants............................................................................................. 8
                       7
                                             1.        Agri Stats .................................................................................... 8
                       8
                                             2.        Clemens ...................................................................................... 9
                       9
                                             3.        JBS .............................................................................................. 9
                      10
                                             4.        Seaboard...................................................................................... 9
                      11                     5.        Smithfield ................................................................................. 10
                      12                     6.        Triumph .................................................................................... 10
                      13                     7.        Tyson ........................................................................................ 10
                      14   IV.      FACTUAL ALLEGATIONS ........................................................................ 11
                      15            A.       Agri Stats’ Central Role in Collusion in the Broiler Industry ............ 11
                      16            B.       Agri Stats Markets its Collusive Scheme to Defendants .................... 12

                      17            C.       Agri Stats Provided Defendants the Unique Ability to Monitor
                                             Pricing and Production and to Discipline Co-Conspirators that
                      18                     did not Comply with the Anticompetitive Agreement ....................... 15
                      19            D.       Defendants and Co-Conspirators Controlled the Supply and
                                             Production of Pork in the United States, Which Allowed the
                      20
                                             Scheme to Succeed.............................................................................. 22
                      21            E.       The Level of Concentration in the Pork Industry was Optimal
                      22                     for Defendants’ and Co-Conspirators’ Collusive Scheme.................. 27
                      23            F.       The Inelastic Demand for, and Homogeneity of, Pork Products
                                             Facilitated Collusion ........................................................................... 34
                      24
                                    G.       Defendants and Co-Conspirators Took Advantage of Numerous
                      25                     Opportunities to Collude ..................................................................... 35
                      26            H.       Defendants and Co-Conspirators Implemented Capacity and
                                             Supply Restraints During the Relevant Period ................................... 42
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                                       -2-                      COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                              Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 3 of 79



                       1                                           TABLE OF CONTENTS
                       2                                               (continued)
                                                                                                                                Page
                       3                     1.      Summary of Defendants’ and Co-Conspirators’
                                                     Conspiratorial Supply Restraints .............................................. 42
                       4
                                                     a.       Smithfield ....................................................................... 45
                       5
                                                     b.       Tyson .............................................................................. 46
                       6
                                                     c.       JBS/Cargill ..................................................................... 46
                       7
                                                     d.       Seaboard ......................................................................... 47
                       8                             e.       Triumph .......................................................................... 47
                       9                             f.       Clemens .......................................................................... 47
                      10                     2.      Timeline of Conspiratorial Actios ............................................ 48
                      11            I.       Abnormal Pricing During the Relevant Period Demonstrates the
                                             Success of the Collusive Scheme ........................................................ 60
                      12
                                             1.      The average hog wholesale price experienced an
                      13                             unprecedented increase beginning in 2009............................... 60
                      14                     2.      The pork cut-out composite price experienced a dramatic
                      15                             increase beginning in 2009 and continuing throughout the
                                                     relevant period .......................................................................... 62
                      16
                                             3.      Pork processor’s margin increased beginning in around
                      17                             2009 showing a meaningful increase from earlier time
                      18                             periods....................................................................................... 64
                                             4.      Defendants’ revenues increased beginning in around
                      19
                                                     2009, even taking into account defendant-specific costs ......... 65
                      20            J.       Overcharges Due to the Cartel Were Reflected in Higher Pork
                      21                     Prices Than What They Would Have Been Absent the
                                             Conspiratorial Activity........................................................................ 67
                      22
                                    K.
                                     Defendants Actively Concealed the Conspiracy and Plaintiff Did
                      23             Not and Could Not Have Discovered Defendants’
                      24             Anticompetitive Conduct .................................................................... 71
                           V.    ANTITRUST INJURY.................................................................................. 75
                      25
                           VI. VIOLATION OF SECTION 1 OF THE SHERMAN ACT ......................... 76
                      26   VII. REQUEST FOR RELIEF.............................................................................. 77
                      27   VIII. JURY TRIAL DEMANDED ........................................................................ 79
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                                    -3-                     COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 4 of 79



                       1   I.       NATURE OF ACTION
                       2            1.       Defendants are the leading suppliers of pork in an industry with
                       3   approximately $20 billion in annual commerce. The United States pork industry is
                       4   highly concentrated, with a small number of large producers in the United States
                       5   controlling supply. Defendants and their co-conspirators collectively control over 80
                       6   percent of the wholesale pork market.
                       7            2.       Defendants Agri Stats, Inc. (“Agri Stats”), Clemens Food Group, LLC,
                       8   The Clemens Family Corporation (“Clemens”), JBS USA Food Company (“JBS” or
                       9   “JBS USA”), Seaboard Foods LLC (“Seaboard”), Smithfield Foods, Inc.
                      10   (“Smithfield”), Triumph Foods, LLC (“Triumph”), Tyson Foods, Inc., Tyson
                      11   Prepared Foods, Inc., and Tyson Fresh Meats, Inc. (together, “Tyson”), entered into
                      12   a conspiracy from around 2008 or early 2009 through the present (referred to herein
                      13   generally as “relevant period” or the “class period”) to fix, raise, maintain, and
                      14   stabilize the price of pork.1 Defendants implemented their conspiracy by agreeing
                      15   with their competitors to restrict output and limit production with the express
                      16   intended purpose and expected result of increasing and stabilizing pork prices in the
                      17   United States. In furtherance of the conspiracy, Defendants exchanged detailed,
                      18   competitively sensitive, and closely guarded non-public information about prices,
                      19   capacity, sales volume and demand through their co-conspirator, Defendant Agri
                      20   Stats.
                      21            3.       Beginning at least as early as 2009 and continuing through the present,
                      22   Agri Stats began providing highly sensitive “benchmarking” reports to Defendants.
                      23   Benchmarking allows competitors to compare their profits or performance against
                      24   that of other companies. However, the Agri Stats’ reports at issue in this case are
                      25
                           1
                              For the purposes of this complaint, pork includes all pork products, regardless of the form in
                      26   which they are sold, and all products containing pig meat, whether purchased fresh or frozen,
                           including but not limited to smoked ham, sausage, and bacon. From time to time in this complaint,
                      27   “pork” and “swine” are used interchangeably, particularly when referring to the pork or swine
                           industry.
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          -4-               COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 5 of 79



                       1   unlike those of other lawful industry reports. Agri Stats gathers detailed financial and
                       2   production data from each of the Defendants, standardizes this information, and
                       3   produces customized reports and graphs for the co-conspirators. The type of
                       4   information available in these reports is not the type of information that competitors
                       5   would provide each other in a normal, competitive market. Instead, the provision of
                       6   this detailed information acts as the modern equivalent of the proverbial smoke-filled
                       7   room. Rather than meeting in a room with pen and paper, Agri Stats collected
                       8   Defendants’ competitively sensitive supply and pricing data and intentionally shared
                       9   that information through detailed reports it provided to them. On a weekly and
                      10   monthly basis, Agri Stats provides Defendants with current and forward-looking
                      11   sensitive information (such as profits, costs, prices and slaughter information), and
                      12   regularly provides the keys to deciphering which data belongs to which producer.
                      13   The effect of this information exchange was to allow Defendants to coordinate their
                      14   anticompetitive conduct, monitor each other’s production and hence control supply
                      15   and price.
                      16            4.       This data exchange through Agri Stats is a classic enforcement and
                      17   implementation mechanism of a price-fixing scheme. First, the data is current and
                      18   forward-looking – which courts consistently hold has “the greatest potential for
                      19   generating anticompetitive effects.” 2 Second, information contained in Agri Stats
                      20   reports is specific to pork producers, including information on profits, prices, costs
                      21   and production levels, instead of being aggregated as industry averages, thus
                      22   providing transactional specificity and easy identification of specific producers.
                      23   Third, none of the Agri Stats information was publicly available. Agri Stats is a
                      24   subscription service which required the co-conspirators to pay millions of dollars
                      25   over the relevant period – far in excess of any other pricing and production indices.
                      26
                      27    2
                              Todd v. Exxon Corp., 275 F.3d 191, 2011 (2d Cir. 2001) (Sotomayor, J.) (quoting United States
                            v. Gypsum Co., 438 U.S. 422, 441 n.16 (1978)).
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         -5-               COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                 Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 6 of 79



                       1   Agri Stats ensured that its detailed, sensitive business information was available only
                       2   to the co-conspirators and not to any buyers in the market. Defendants utilize the
                       3   information exchanges through Agri Stats in furtherance of their conspiracy to fix
                       4   raise, stabilize, and maintain artificially inflated prices for pork sold in the United
                       5   States.
                       6            5.       While Defendants went to great lengths to keep the existence of the
                       7   conspiracy a secret, they admitted in public calls that they had discussed production
                       8   cuts at least once and publicly signaled to each other that no supply increases would
                       9   happen. Furthermore, each Defendant engaged in acts in furtherance of the
                      10   conspiracy by participating in such supply cuts and by limiting increases in supply
                      11   that otherwise would have occurred.
                      12            6.       In addition, there are numerous “plus factors” in the pork industry
                      13   during the relevant period, including but not limited to multiple industry
                      14   characteristics which facilitate collusion, such as vertically integrated operations,
                      15   high barriers to entry preventing competitors from coming into the market, high pork
                      16   industry consolidation and concentration, inelastic supply and demand, and
                      17   homogeneity of pork products.3
                      18            7.       Defendants’ restriction of pork supply had the intended purpose and
                      19   effect of increasing pork prices to Plaintiff. Around 2009, Defendants’ earnings
                      20   began to increase, as they took an increasing amount of the profits available in the
                      21   pork industry. As a result of Defendants’ unlawful conduct, Plaintiff paid artificially
                      22   inflated prices for pork during the relevant period. Such prices exceeded the amount
                      23   Plaintiff would have paid if the price for pork had been determined by a competitive
                      24   market, without Defendants’ anticompetitive behavior. Thus, Plaintiff suffered injury
                      25   and damages due to Defendants’ anticompetitive conduct.
                      26   ///
                      27
                           3
                            Pork is homogenous within cut type—e.g., pork bellies produced by two different Defendants are
                      28   virtually indistinguishable.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                        -6-               COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                 Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 7 of 79



                       1   II.      JURISDICTION AND VENUE
                       2            8.       Plaintiff brings this action under Sections 4 and 16 of the Clayton Act,
                       3   15 U.S.C. §§ 15 and 26, for injunctive relief and to recover treble damages and the
                       4   costs of this suit, including reasonable attorneys’ fees, against Defendants for the
                       5   injuries sustained by Plaintiff by virtue of Defendants’ violations of Section 1 of the
                       6   Sherman Act, 15 U.S.C. § 1.
                       7            9.       This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and Sections
                       8   4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.
                       9            10.      Venue is appropriate in this District under Sections 4, 12, and 16 of the
                      10   Clayton Act, 15 U.S.C. §§ 15, 22 and 26 and 28 U.S.C. § 1391(b), (c) and (d), because
                      11   one or more Defendants resided or transacted business in this District, is licensed to
                      12   do business or is doing business in this District, and because a substantial portion of
                      13   the affected interstate commerce described herein was carried out in this District.
                      14            11.      This Court has personal jurisdiction over each Defendant because, inter
                      15   alia, each Defendant: (a) transacted business throughout the United States, including
                      16   in this District; (b) manufactured, sold, shipped, and/or delivered substantial
                      17   quantities of pork throughout the United States, including this District; (c) had
                      18   substantial contacts with the United States, including this District; and/or (d) engaged
                      19   in an antitrust conspiracy that was directed at and had a direct, foreseeable, and
                      20   intended effect of causing injury to the business or property of persons residing in,
                      21   located in, or doing business throughout the United States, including this District.
                      22            12.      The activities of the Defendants and all co-conspirators, as described
                      23   herein, were within the flow of, were intended to, and did have direct, substantial and
                      24   reasonably foreseeable effects on the interstate commerce of the United States.
                      25            13.      No other forum would be more convenient for the parties and witnesses
                      26   to litigate this case.
                      27   ///
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         -7-             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                              Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 8 of 79



                       1   III.     PARTIES
                       2            A.       Plaintiff
                       3            14.      Plaintiff Kraft Heinz Foods Company (“Kraft Heinz”) is a Pennsylvania
                       4   limited liability company co-headquartered in Pittsburgh, Pennsylvania and Chicago,
                       5   Illinois. Kraft Heinz is the third largest food and beverage company in the United
                       6   States and the fifth largest in the world. In October 2012, Kraft Foods, Inc. spun off
                       7   Kraft Foods Group, Inc., as a North American grocery business, before changing its
                       8   name from Kraft Foods, Inc. to Mondelez International, Inc. On July 2, 2015,
                       9   through a series of transactions, Kraft Foods Group, Inc. merged with and into Kraft
                      10   Heinz Foods Company (formerly known as H.J. Heinz Company). The Kraft Heinz
                      11   Company is the parent company of operating entity Kraft Heinz Foods Company. In
                      12   addition to the well-known Kraft and Heinz brands, Kraft Heinz’s U.S. food brands
                      13   include, among others, Oscar Mayer, Lunchables, Smart Made, and Smart Ones.
                      14   Kraft Heinz brings this action on its own behalf and on behalf of its parents,
                      15   subsidiaries, affiliates, and other owned or controlled entities and predecessors in
                      16   interest (hereinafter collectively referred to as “Kraft Heinz” or “Plaintiff”). During
                      17   the relevant period, Plaintiff purchased pork at artificially inflated prices directly
                      18   from one or more Defendants, and their affiliates and co-conspirators, and suffered
                      19   injury to its business or property as a direct or proximate result of Defendants’
                      20   wrongful conduct. Plaintiff has therefore suffered antitrust injury as a direct result of
                      21   the antitrust violations alleged in this Complaint.
                      22            B.       Defendants
                      23                     1.    Agri Stats
                      24            15.      Agri Stats, Inc. is an Indiana corporation located in Fort Wayne, Indiana
                      25   and is a former subsidiary of Eli Lilly & Co. Throughout the relevant period, Agri
                      26   Stats acted as a co-conspirator and committed acts in furtherance of the conspiracy
                      27   by facilitating the exchange of confidential, proprietary, and competitively sensitive
                      28   data among Defendants and their co-conspirators.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         -8-             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                              Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 9 of 79



                       1                     2.      Clemens
                       2            16.      Clemens Food Group, LLC is a limited-liability company headquartered
                       3   in Hatfield, Pennsylvania. During the relevant period, Clemens Food Group, LLC
                       4   and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates sold
                       5   pork in interstate commerce, directly or through its wholly owned or controlled
                       6   affiliates, to purchasers in the United States.
                       7            17.      The Clemens Family Corporation is a Pennsylvania corporation
                       8   headquartered in Hatfield, Pennsylvania, and the parent company of Clemens Food
                       9   Group, LLC. During the relevant period, The Clemens Family Corporation and/or
                      10   its predecessors, wholly owned or controlled subsidiaries, or affiliates sold pork in
                      11   interstate commerce, directly or through its wholly owned or controlled affiliates, to
                      12   purchasers in the United States.
                      13                     3.      JBS
                      14            18.      JBS USA Food Company is one of the world’s largest beef and pork
                      15   processing companies and a wholly owned subsidiary of JBS USA Food Company
                      16   Holdings, which holds a 78.5 percent controlling interest in Pilgrim’s Pride
                      17   Corporation, one of the largest chicken-producing companies in the world. JBS USA
                      18   Food Company is a Delaware corporation, headquartered in Greeley, Colorado.
                      19   During the relevant period, JBS USA Food Company and/or its predecessors, wholly
                      20   owned or controlled subsidiaries, or affiliates sold pork in interstate commerce,
                      21   directly or through its wholly owned or controlled affiliates, to purchasers in the
                      22   United States.
                      23                     4.      Seaboard
                      24            19.      Seaboard Foods LLC is a limited-liability company headquartered in
                      25   Shawnee Mission, Kansas, and is a wholly owned subsidiary of Seaboard
                      26   Corporation.            During the relevant period, Seaboard Foods LLC and/or its
                      27   predecessors, wholly owned or controlled subsidiaries, or affiliates sold pork in
                      28   interstate commerce, directly or through its wholly owned or controlled affiliates, to
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       -9-            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 10 of 79



                       1   purchasers in the United States.
                       2                     5.    Smithfield
                       3            20.      Smithfield Foods, Inc. is incorporated in the Commonwealth of
                       4   Virginia, and an indirect wholly owned subsidiary of WH Group Limited, a Chinese
                       5   company. Smithfield Foods is headquartered in Smithfield, Virginia. During the
                       6   relevant period, Smithfield Foods, Inc. and/or its predecessors, wholly owned or
                       7   controlled subsidiaries, or affiliates sold pork in interstate commerce, directly or
                       8   through its wholly owned or controlled affiliates, to purchasers in the United States.
                       9                     6.    Triumph
                      10            21.      Triumph Foods, LLC is a limited-liability company headquartered in St.
                      11   Joseph, Missouri. During the relevant period, Triumph Foods, LLC and/or its
                      12   predecessors, wholly owned or controlled subsidiaries, or affiliates sold pork in
                      13   interstate commerce, directly or through its wholly owned or controlled affiliates, to
                      14   purchasers in the United States.
                      15                     7.    Tyson
                      16            22.      Tyson Foods, Inc. is a publicly traded Delaware corporation
                      17   headquartered in Springdale, Arkansas. During the relevant period, Tyson Foods,
                      18   Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates
                      19   sold pork in interstate commerce, directly or through its wholly owned or controlled
                      20   affiliates, to purchasers in the United States.
                      21            23.      Tyson Prepared Foods, Inc. is a Delaware corporation headquartered in
                      22   Springdale, Arkansas and is a wholly-owned subsidiary of Tyson Foods, Inc. During
                      23   the relevant period, Tyson Prepared Foods, Inc. sold pork in interstate commerce,
                      24   directly or through its wholly-owned or controlled affiliates, to purchasers in the
                      25   United States.
                      26            24.      Tyson Fresh Meats, Inc. is a Delaware corporation headquartered in
                      27   Springdale, Arkansas and is a wholly-owned subsidiary of Tyson Foods, Inc. During
                      28   the relevant period, Tyson Fresh Meats, Inc. sold pork in interstate commerce,
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 10 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 11 of 79



                       1   directly or through its wholly-owned or controlled affiliates, to purchasers in the
                       2   United States.
                       3   IV.       FACTUAL ALLEGATIONS
                       4             25.     Starting at least as early as January 1, 2009 and continuing to the present,
                       5   Defendants coordinated to fix, raise, maintain and stabilize pork prices. To
                       6   implement and enforce their anticompetitive agreement, Defendants relied on a
                       7   unique industry data sharing service known as Agri Stats, through which
                       8   Defendants shared and monitored critical, competitively sensitive business
                       9   information regarding each other’s production metrics, serving a critical role in
                      10   Defendants’ price-fixing scheme, and resulting in a stable, successful anticompetitive
                      11   cartel.
                      12             A.      Agri Stats’ Central Role in Collusion in the Broiler Industry
                      13             26.     Agri Stats has played a central role in collusion in other industries,
                      14   including involvement in the broiler chicken industry. As alleged in the In re Broiler
                      15   Chicken Antitrust Litigation, No. 16-cv-08637 (N.D. Ill.), the broiler producers used
                      16   Agri Stats to implement their conspiracy to restrain production and inflate prices.
                      17             27.     In the broiler industry, Agri Stats collected and disseminated to the other
                      18   members of the conspiracy disaggregated financial information (such as monthly
                      19   operating profit, sales and cost per live pound), production volumes, capacity,
                      20   slaughter information, inventory levels, and sales data by finished product form and
                      21   type, amongst other competitively sensitive business information. Agri Stats reports
                      22   contain line-by-line entries for plants, lines, and yields of various broiler facilities.
                      23   Agri Stats relied upon (and the co-conspirators agreed to) a detailed audit process to
                      24   verify the accuracy of data from each broiler producer’s facilities, sometimes directly
                      25   contacting co-conspirators to verify the data. Agri Stats also provided detailed price
                      26   reports to the broiler industry through its subsidiary, Express Markets, Inc., also
                      27   known as EMI. Agri Stats collected data from the broiler producers weekly and
                      28   provided its reports to broiler producers weekly and monthly.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 11 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                               Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 12 of 79



                       1            28.      The detail of these reports ensured that the broiler chicken producers could
                       2   quickly decode the information of their purported competitors. It was common
                       3   knowledge that the detail of these Agri Stats reports allowed any reasonably informed
                       4   producer to discern the identity of the competitors’ individual broiler complexes and
                       5   facilities. The broiler reports, in parts, contained so few producers participating that
                       6   the identities were obvious. Other reports contained such detailed data that it could
                       7   be matched with the publicly stated aggregate data for larger broiler co-conspirators
                       8   such as Tyson. Agri Stats purposefully circulated this information to top executives
                       9   to facilitate their agreement on supply constraints and price.
                      10            29.      In the broiler industry, Agri Stats – known to its co-conspirators as a
                      11   willing conduit for illicit information exchanges – conveyed information to the
                      12   broiler chicken co-conspirators that furthered the conspiracy’s purposes by
                      13   reassuring them that production cuts would continue, and inducing the broiler
                      14   chicken co-conspirators to continue to act in concert to ensure that the cuts continued.
                      15   Agri Stats’ statements in the broiler industry facilitated the implementation of the
                      16   agreement to restrict supply.
                      17            30.      When it denied motions to dismiss in In re Broiler Chicken Antitrust
                      18   Litigation, the district court noted that given the nature of the Agri Stats reports, the
                      19   co-conspirators were sharing information, which raises significant antitrust
                      20   concerns.4
                      21            B.       Agri Stats Markets its Collusive Scheme to Defendants
                      22            31.      Beginning in at least 2008, Agri Stats began to propose a series of
                      23   benchmarks to Defendants similar to the benchmarks used to restrain competition in
                      24   the broiler industry. Benchmarking is the act of comparing practices, methods or
                      25   performance against those of other companies.5 Benchmarking of the type
                      26   4
                             Memorandum Opinion and Order at 11, In re Broiler Chicken Antitrust Litigation, No. 16-cv-
                      27   08637 (N.D. Ill. Nov. 20, 2017), ECF No. 541.

                      28   5
                               Antitrust Issues Related to Benchmarking and Other Information Exchanges, [cont’d next page]
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 12 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                               Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 13 of 79



                       1   undertaken by Agri Stats and its co-conspirators reduces strategic uncertainty in the
                       2   market and changes the incentives for competitors to compete, thereby enabling
                       3   companies to coordinate their market strategies and otherwise restrict competition.
                       4   This is especially true where benchmarking involves the exchange of commercially
                       5   sensitive, and typically proprietary information among competitors.
                       6             32.       In 2008, Greg Bilbrey of Agri Stats wrote in the Advances in Pork
                       7   Production Journal that “Benchmarking in the swine industry could range from
                       8   simple production comparisons to elaborate and sophisticated total production and
                       9   financial comparisons. Each and every commercial swine operation is encouraged
                      10   to participate in some benchmarking effort.”6
                      11             33.       Agri Stats emphasized to pork producers that the goal of the agreement
                      12   to share information was profitability, not production, and invited them again to
                      13   participate in the benchmarking. “We must remember that the ultimate goal is
                      14   increasing profitability – not always increasing the level of production.” Finally,
                      15   Agri Stats told the industry that “[e]ach swine production company should be
                      16   participating in some type of benchmarking. To gain maximum benefit, production,
                      17   cost and financial performance should all be part of the benchmarking program.”7
                      18             34.       In April 2009, Agri Stats again invited swine producers to design and
                      19   operate their own benchmarking effort. Thus, Greg Bilbrey of Agri Stats wrote:
                      20   “Though all producers may not be part of or fit into an Agri Stats type benchmarking
                      21   program, all producers could participate in benchmarking in some way. Commercial
                      22
                      23   Federal Trade Commission (May 3, 2011), available at:
                      24   https://www.ftc.gov/sites/default/files/documents/public_statements/antitrust-issues-related-
                           benchmarking-and-other-information-exchanges/110503roschbenchmarking.pdf
                      25
                           (last visited December 5, 2019).
                      26
                           6
                             Greg Bilbrey, Benchmarking and Cost – Production Relationships, 19 Advances in Pork
                      27   Production Journal, 43 (2008).
                      28   7
                               Id. at 41-46.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 13 -              COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                               Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 14 of 79



                       1   benchmarking opportunities are available. Producer groups could design and operate
                       2   their own benchmarking effort.” 8 Defendants accepted this offer and, beginning no
                       3   later than 2009, created the detailed benchmarking scheme based upon and found in
                       4   the Agri Stats reports. Their agreement was to use the exchanged benchmarking
                       5   information to coordinate supply and stabilize as well as increase prices of pork sold
                       6   in the United States, provide and receive information from Agri Stats, and use this
                       7   detailed sensitive information to monitor each other’s production and pricing. The
                       8   agreement was successful as pork prices rose significantly after the agreement was
                       9   reached.
                      10            35.      Each and every Defendant, as well as other significant pork processors,
                      11   identified specific executives that were responsible for transmitting data to and from
                      12   Agri Stats relating to pork pricing, supply, slaughter, inventory, export, or production
                      13   levels.
                      14                  • Clemens: Joshua Rennels (Treasurer, Clemens Food Group)
                      15                  • JBS: Garry Albright (Head of Business Analysis), Kevin Arnold (Head
                      16                     of Finance), Jamie Fosbery (Analyst), Raven Goodlow (Business
                      17                     Analyst), Robbie Kearns (Business Analyst), Lisa Peters (Business
                      18                     Analyst), Eli Zoske (Cost Accountant)
                      19                  • Seaboard: Damon Ginther (Senior Director of Business Data &
                      20                     Analytics), Mel Davis (VP of Hog Procurement and Bio-Energy), Tom
                      21                     Dye (Operations Controller)
                      22                  • Smithfield: Aimee Ward (Director, Hog Finance), Kent Hilbrands (Sr.
                      23                     Director, Operations Finance), Elizabeth Barger (Data Analyst)
                      24                  • Triumph: Matt England (Chief Integrated Business Strategy Officer),
                      25                     Ken Grannas (Director Inventory/Reporting), Tom French (Director,
                      26
                      27
                           8
                            Greg Bilbrey, Benchmarking and Tools to Maximize Profit, London Swine Conference – Tools of
                      28   the Trade (April 1-2, 2009) (emphasis added).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 14 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 15 of 79



                       1                     Margin Management), Joe Diebold (Chief Financial Officer), Dan
                       2                     Marlow (Corporate Controller)
                       3                  • Tyson: Deb McConnell (Division Controller)
                       4            36.      The volume of U.S. commerce in the pork industry is enormous. Total
                       5   pork sales in the United States for a portion of the relevant period were:
                       6                           2016 - $18.9 billion
                       7                           2015 - $21.0 billion
                       8                           2014 - $26.4 billion
                       9                           2013 - $23.4 billion
                      10            37.      Each Defendant’s annual sales of pork products are also very high. For
                      11   example, in 2016 Smithfield reported $3.7 billion of fresh pork sales, and an
                      12   additional $5 billion in packaged pork product sales. That same year, Tyson reported
                      13   $4.9 billion in pork sales. With such enormous revenues, the ability to stabilize or
                      14   increase the margin even in small amounts has an enormous impact on profits.
                      15            C.       Agri Stats Provided Defendants the Unique Ability to Monitor
                      16                     Pricing and Production and to Discipline Co-Conspirators that did
                      17                     not Comply with the Anticompetitive Agreement
                      18            38.      Agri Stats provided Defendants with an unparalleled ability to share
                      19   critical, proprietary and commercially sensitive information concerning key business
                      20   metrics, such as production levels and short and long-term production capacity. Agri
                      21   Stats was central and critical to the formation, operation and continuing stability of
                      22   the Defendants’ anticompetitive scheme. To effectuate their agreement, Defendants
                      23   had to ensure that each member was following through with the agreement by
                      24   limiting their production and stabilizing prices. Agri Stats served that function.
                      25            39.      Each member of the conspiracy—including Defendants Clemens, JBS
                      26   USA, Seaboard, Smithfield, Triumph, and Tyson—as well as other significant pork
                      27   processors, such as Indiana Packers Corporation, was an Agri Stats subscriber and
                      28   reported its information to Agri Stats. Agri Stats’ former parent company, Eli Lilly,
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 15 -       COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 16 of 79



                       1   stated that “over 90% of the poultry and pig market” uses Agri Stats in the United
                       2   States.9
                       3             40.     Agri Stats collects commercially sensitive financial and production data
                       4   electronically each month from each Defendant. Internal auditors convert the data,
                       5   prepare it for comparison, and perform the monthly audits. Each company’s financial
                       6   data is reconciled to their general ledger to help ensure actual costs are reported. Raw
                       7   data are used in Agri Stats’ standardized calculations so all company numbers are
                       8   calculated and reported the same way. 10
                       9             41.     Unlike traditional “benchmark” services which rely upon unaudited and
                      10   aggregated publicly available data, Agri Stats obtains audited data directly from the
                      11   participating producers.
                      12             42.     Participants in the scheme (including Defendants) received monthly
                      13   detailed reports and graphs that allow them to compare their performance and costs
                      14   to other participants, the average of all companies, the top 25 percent and the top five
                      15   companies. Current month, previous quarter and previous twelve-month periods are
                      16   reported. As of 2009, each monthly report contained nine sections for analysis and
                      17   comparison: Performance Summary, Feed Mill, Ingredient Purchasing, Weaned Pig
                      18   Production, Nursery, Finishing, Wean-to-Finish, Market Haul, Profit and Sales.11
                      19   Participants may also have received an abbreviated Key Performance Indicator
                      20   report, as well as historical graphs.12
                      21             43.     Due to a hog’s life and production cycle, even current and historical
                      22   information regarding hog production numbers provides forward-looking supply
                      23   information to competitors. The typical hog production cycle lasts about 4 years, in
                      24
                           9
                                Transcript, Eli Lilly and Co. at Morgan Stanley Global Healthcare Conference (Sept. 13, 2016).
                      25
                           10
                             Greg Bilbrey, Implementing Simple and Useful Production Benchmarking, London Swine
                      26   Conference – A Time for Change (March 28-29, 2012).
                      27   11
                                 Greg Bilbrey, Benchmarking and Tools to Maximize Profit, supra note 8.
                      28   12
                                 Greg Bilbrey, Benchmarking and Cost-Production Relationships, supra note 6.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                            - 16 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 17 of 79



                       1   large part due to a hog’s biological cycle. Given the length of time needed to breed
                       2   an existing sow, choose and retain offspring for breeding, and raise the resulting crop
                       3   of piglets, it takes nearly 2 years to substantially increase production.
                       4            44.      One presentation from Agri Stats shows the level of detail provided to
                       5   Defendants regarding profits in the pork market: 13
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                                    45.      The purpose of these reports was not to provide better prices to
                      21
                           customers or to lower the costs of production. Instead, it was to improve Defendants’
                      22
                           profitability by enabling them to restrict output and raise prices. The Agri Stats report
                      23
                           referenced above shows the ranking of each company in profitability, and compares
                      24
                           the company to its competitors by providing the variance from the average. On
                      25
                           information and belief, the Agri Stats report actually circulated to competitors
                      26
                      27
                           13
                                Greg Bilbrey, Key Drivers to Farm Profitability (2011).
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 17 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 18 of 79



                       1   contained even more detail. The same presentation informed Defendants that one of
                       2   the “Advantages for Top 25% in Profit” was the “Sales Price: $2 - $6/ckg.” (ckg refers
                       3   to 100 kilograms). This underscores that the purpose of these reports was not to allow
                       4   customers to save more money through lower prices and more efficient production –
                       5   in fact, the opposite was true; the purpose was to increase Defendants’ profitability
                       6   and the result was higher prices for pork customers.
                       7            46.      Much of the information Defendants shared through Agri Stats was not
                       8   necessary to achieve any benefits for customers. Exchanging individual company
                       9   data (particularly current data on prices and costs) is not required to achieve major
                      10   efficiencies.14 In fact, in a truly competitive market, the participants would closely
                      11   protect such proprietary information from disclosure as providing it to competitors
                      12   would be disadvantageous: unless, of course, there is an agreement that the
                      13   competitors will use the information to the joint benefit of each other as was the
                      14   situation in the pork industry.
                      15            47.      Agri Stats knew that it played a central role in this conspiracy. Agri
                      16   Stats repeatedly touted its role in standardizing the costs across companies – allowing
                      17   the companies to compare the “apples to apples” of its data analysis among
                      18   competitors. In one presentation (reprinted below), Agri Stats pointed out to industry
                      19   participants that they could not undertake such a detailed cost analysis among
                      20   competitors without Agri Stats auditing and standardizing the data: 15
                      21
                      22   14
                              FTC Roundtable on Information Exchanges Between Competitors Under Competition Law
                      23   Organization for Economic Cooperation and Development, (Oct. 21, 2010) at 6, available at
                           https://www.ftc.gov/sites/default/files/attachments/us-submissions-oecd-and-other-international-
                      24   competition-fora/1010informationexchanges.pdf
                      25   (last visited December 5, 2019).

                      26   15
                              Greg Bilbrey, Data Integrity, Slideshare.net (Sept. 21,2015), available at
                      27   https://www.slideshare.net/trufflemedia/greg-bilbrey-data-integrity-using-records-for-
                           benchmarking-and-operations
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 18 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 19 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14              48.    Agri Stats stated that to ensure data contained in the reports was

                      15   accurate, the participants had to “agree on calculation and data collection

                      16   procedures,” they must “[d]etermine tolerance and outlier status and enforce,” they

                      17   must “[h]ave an administrator to compile the data and enforce procedures,” and most

                      18   importantly, “[e]ach participant has to commit.” 16

                      19              49.    In addition to these reports, Agri Stats’ account managers conducted on-

                      20   site live reviews to assist with report utilization and analysis.17 The information

                      21   provided by Agri Stats was so detailed that clients frequently requested the site visits

                      22   by Agri Stats employees to assist the co-conspirators in understanding the intricacies

                      23   and implications of the data. Agri Stats’ employees each possessed expertise in a

                      24   specific area of production, and the value added by their insights was as important to

                      25   the producers as the data in the reports. The fee for the visits fluctuated based on the

                      26   company (?) size and other factors.

                      27   16
                                Id.
                      28   17
                                Greg Bilbrey, Benchmarking and Tools to Maximize Profit, supra note 8.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 19 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 20 of 79



                       1            50.      A common saying by Agri Stats is “you cannot produce your way to the
                       2   top of the page.” Rather, Agri Stats has stated that “the ultimate goal is increasing
                       3   profitability – not simply increasing level of production.”
                       4            51.      In May 2015, a subsidiary of Agri Stats, Express Markets, announced
                       5   that it was adding its market analysis of pork to its product offerings in order to meet
                       6   the broad information and knowledge needs of its customers. Express Markets had
                       7   provided its extensive pricing reports to broiler producers since 2003. 18
                       8            52.      By providing detailed production statistics by participants, Agri Stats
                       9   allowed each member of the conspiracy to monitor each other’s ongoing adherence
                      10   to agreed-upon plans for coordinated production limits.           Critically, Agri Stats
                      11   provided forward-looking data that allowed the other Defendants to determine each
                      12   other’s future production in addition to their current production.
                      13            53.      Agri Stats reports are organized by company and facility, but their
                      14   names are not listed in the reports. Nevertheless, while ostensibly anonymous, the
                      15   reports contain such detailed figures covering every aspect of pork production and
                      16   sales that participants can accurately identify the companies behind the metrics. For
                      17   example, long-time industry insiders are sufficiently familiar with each other to
                      18   identify unique but recurring data points for other companies, as well as identify the
                      19   other companies by general metrics and size.
                      20            54.      Moreover, Agri Stats knew that the anonymity of its system was
                      21   compromised by individuals who had gleaned knowledge of competitors’
                      22   identification numbers, but reassigning numbers was an undertaking the company
                      23   was not eager to embark on.
                      24   ///
                      25
                      26   18
                              Steve Meyer, Paragon Economics Sold to Express Markets, National Hog Farmer, May 26,
                           2015, available at
                      27
                           https://www.nationalhogfarmer.com/marketing/paragon-economics-sold-express-markets
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 20 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 21 of 79



                       1            55.      Suppliers received as many as one dozen books of data at the end of
                       2   each quarter, augmented by smaller monthly update books featuring the latest year-
                       3   to-date information. Within these smaller monthly books, each supplier’s own rows
                       4   of year-to-date numbers were highlighted. In the front of each book, there were also
                       5   markings indicating whose numbers were inside the book. The front of the book also
                       6   included information indicating which other companies were represented in the data,
                       7   though which number represented each competitor was not revealed.
                       8            56.      Agri Stats mailed the reports to customers. On occasion, Agri Stats
                       9   shipped a participant’s book to one of its competitors. At times, suppliers just kept
                      10   their competitors’ books for future reference, which as noted above revealed the
                      11   identity of that participant given that their numbers were highlighted by Agri Stats in
                      12   their books.
                      13            57.      Mobility within the meat production industries led to a situation where
                      14   many workers at most pork integrator operations knew the numbers of other regional
                      15   facilities, removing any anonymization of the data which existed. Agri Stats would
                      16   hire industry participants to work in its offices, and then they would return to the
                      17   industry knowing each of the allegedly “anonymous” numbers. Those working at
                      18   Agri Stats were aware of this fact, but did nothing to address it.
                      19            58.      Agri Stats’ critical importance for a collusive scheme in the pork
                      20   industry lies not only in the fact that it supplies the data necessary to coordinate
                      21   production limitations and manipulate prices, but also in its stabilizing power. Price-
                      22   fixing cartels are subject to inherent instability in the absence of policing
                      23   mechanisms, as each individual member of the cartel may have incentive to cheat on
                      24   other members of the cartel, for example, by ramping up pork production to capture
                      25   higher prices as other cartel members act to limit production. Agri Stats’ detailed
                      26   production statistics serve as an indispensable monitoring function, allowing each
                      27   member of the cartel to police each other’s production figures (which were
                      28   trustworthy because they had been verified) for signs of cheating.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 21 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 22 of 79



                       1            59.      In a February 15, 2017, Bloomberg article relating to Agri Stats’ roles
                       2   in the broiler industry, it was reported:
                       3                    Peter Carstensen, a law professor at the University of Wisconsin
                       4                    and former Justice Department antitrust lawyer who has studied
                                            Agri Stats while researching the modern poultry industry, casts
                       5                    the level of plant-by-plant detail in the company’s reports as
                       6                    “unusual.” He explains that information-sharing services in
                                            other industries tend to deal in averaged-out aggregated data—
                       7                    for example, insurance rates in a given state. Such services run
                       8                    afoul of antitrust law, he says, when they offer projections or
                                            provide data so detailed that no competitor would reasonably
                       9                    share it with another. Getting detailed information is a
                      10                    particularly useful form of collusion, Carstensen says, because it
                                            allows co-conspirators to make sure they’re all following
                      11                    through on the agreement. “This is one of the ways you do it.
                      12                    You make sure that your co-conspirators have the kind of
                                            information that gives them confidence—so they can trust you,
                      13                    that you’re not cheating on them,” he says. “That is what
                      14                    creates stability for a cartel.” 19
                      15
                                    D.       Defendants and Co-Conspirators Controlled the Supply and
                      16
                                             Production of Pork in the United States, Which Allowed the
                      17
                                             Scheme to Succeed
                      18
                                    60.      The relevant period was further characterized by the increased control
                      19
                           over the breeding, production, growing, and processing of pork by the Defendants
                      20
                           through vertical integration (pork packers have tight contractual relationships with
                      21
                           hog producers throughout all stages of production) and the exclusive production
                      22
                           contracts with hog farmers.
                      23
                                    61.      Vertical integration is so pervasive that Defendants are commonly
                      24
                           called pork or swine integrators by the industry, government, analysts, and
                      25
                      26
                           19
                             Christopher Leonard, Is the Chicken Industry Rigged, Bloomberg (Feb. 15, 2017), available at
                      27
                           https://www.bloomberg.com/news/features/2017-02-15/is-the-chicken-industry-rigged
                      28   (emphasis added) (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                        - 22 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 23 of 79



                       1   academics. Vertical integration allows the integrator Defendants to directly control
                       2   the production and supply of pork through their wholly owned and operated farms
                       3   where the hogs are raised, fed, and prepared for slaughter.           Fully integrated
                       4   companies have broad control over production processes, and near-total operational
                       5   discretion in deciding how much to produce and when.
                       6            62.      Under pork production contracts, “a contractor or integrator provides
                       7   pigs or breeding stock, feed, and other services to a producer or grower who manages
                       8   the hogs at his or her farm until animals are ready for market or transfer to other
                       9   farms.” 20 This arrangement essentially converts independent farmers into contract
                      10   employees that perform services for the pork integrator. The Defendants typically
                      11   pay only fixed service fees to the farmers, who bear the investment costs of the hog-
                      12   raising facilities. The pork integrators (i.e., Defendants) typically retain ownership
                      13   of the hogs and set the terms for how they are raised, allowing them to further control
                      14   the supply of the pork on the market. The prevalence and use of contracts for hog
                      15   production by Defendants increased significantly during the course of the conspiracy.
                      16   By 2017 it was reported that there were only a small handful of independent
                      17   producers who sell any hogs to the open market for transparency as far as bid prices.
                      18            63.      Pork production generally starts at the farrowing stage—the term used
                      19   to describe a female hog giving birth. Female hogs used in the farrowing stage are
                      20   called sows. Sows will normally have anywhere from 11 to 13 pigs per litter. With
                      21   a sow typically being able to farrow up to three times a year, one sow can have around
                      22   36 piglets in one year. After birth, piglets grown for meat consumption are moved
                      23   to a nursery for about six to eight weeks or until the pig weighs upwards of 50 pounds.
                      24   At the last stage of production, the pigs will spend around 16 weeks in a finishing
                      25   barn, reaching a final weight of over 250 pounds. After the pigs reach their final
                      26   weight, they are sent to a packing plant to be harvested. Due to the nature of the pork
                      27
                           20
                             Allen Harper, Hog Production Contracts: The Grower-Integrator Relationship, Virginia
                      28   Cooperative, Virginia Cooperative Extension (2009).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 23 -         COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 24 of 79



                       1   production cycle, the reduction of sows—i.e., farrowing hogs—has a significant
                       2   impact on the supply of pork.
                       3            64.      The following diagram shows the path for pork raised for meat
                       4   consumption from birth through sale to consumers:
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                                                    Figure 1: Value Chain of U.S. Pork Market
                      17
                                    65.      Vertical integration can have anticompetitive effects because there are
                      18
                           fewer firms competing at all levels, which renders it easier to collude on price. The
                      19
                           following table lists Defendants and other processors/producers that have significant
                      20
                           operations (>=5% market share in multiple stages of the supply chain:
                      21
                                                                             Hog processing and
                      22         Processor/Producer     Hog Production       intermediate pork    Further Pork
                                                                                                   Processing
                                                                             processing/packing
                      23
                                     Smithfield                                                      
                      24
                                     Tyson                                                            
                      25
                      26             Triumph                                        

                      27             Seaboard                                       

                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 24 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 25 of 79



                       1             66.     During the relevant period Defendant Smithfield has the distinction of
                       2   being the largest producer and processer of pork in the United States. In 2014,
                       3   Smithfield had approximately 500 company-owned farms and approximately 2,190
                       4   contract farms in the United States. Smithfield described its arrangement with
                       5   contract farms as follows:
                       6             Under our contract farm arrangements, contract farmers provide the
                                     initial facility investment, labor and frontline management in exchange
                       7
                                     for fixed service fees to raise hogs produced from our breeding stock
                       8             under agreements typically ranging between five and ten years. We
                                     retain ownership of the hogs raised by our contract farmers. In 2014,
                       9
                                     approximately 76% of Smithfield’s hogs produced in the U.S. were
                      10             finished on contract farms. 21
                      11             67.     In 2009, Seaboard raised approximately 75% of the hogs processed at
                      12   its Guymon, Oklahoma plant with the remaining hog requirements purchased
                      13   primarily under contracts from independent producers.22 In its 2017 SEC 10-K report,
                      14   Seaboard Corporation states that it raises “over five million hogs annually primarily
                      15   at facilities owned by Seaboard or at facilities owned and operated by third parties
                      16   with whom Seaboard has grower contracts.” 23
                      17             68.     Defendant Clemens Food Group touts its vertical coordination on its
                      18   website stating that, “Our vertically-coordinated company directly oversees the entire
                      19   production chain, from the farm all the way to our retail and foodservice
                      20   customers.” 24 A key part of Clemens’ vertical coordination efforts includes utilizing
                      21   a hog procurement and production subsidiary, Country View Family Farms, which
                      22   manages a network of 250 farms raising hogs under contract throughout Indiana,
                      23
                      24   21
                                Smithfield Foods Annual Report, at p. 27 (2014).
                           22
                      25        Seaboard Corporation Annual Report, at p. 11 (2009)
                           23
                                Seaboard Corporation Annual Report, at p. 2 (2017).
                      26   24
                                See Clemens Food Group, Vertically Integrated Purposefully Coordinated, available at
                      27   http://www.clemensfoodgroup.com/our-company/vertically-coordinated
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                              - 25 -              COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 26 of 79



                       1   New York, Ohio, and Pennsylvania. 25
                       2            69.      As JBS stated in its 2014 annual report, “The meat production of JBS
                       3   Foods is vertically integrated, whereby the company produces 100% of its poultry
                       4   supply and 95% of its pork supply. This provides it with greater control over the
                       5   health and nutrition conditions of the animals, insuring quality, food safety and
                       6   efficiency in the production and cost of its products.” Furthermore, a key aspect of
                       7   JBS’s purchase of its predecessor in interest, Cargill, in 2015 was that it allowed JBS
                       8   to exercise greater control over the production of hogs, by acquiring four hog farms
                       9   and two packing plants operated by Cargill.
                      10            70.      Triumph was created with vertical integration in mind as it is owned by
                      11   five of the largest pork producers in the U.S.—Christiansen Farms, The Hanor
                      12   Company, New Fashion Pork, TriOak Foods, and Eichelberger Farms—as well as
                      13   Allied Producer’s Cooperative, a group of producers in Iowa, Nebraska, Kansas, and
                      14   Minnesota. The relationship with these owner producers allows Triumph to control
                      15   the pork production process from start to finish.
                      16            71.      As Defendant Tyson stated in its 2009 10K Report, “The majority of our
                      17   live hog supply is obtained through various procurement relationships with
                      18   independent producers.” As set forth above, these procurement contracts are
                      19   controlled and dictated by Tyson which exercises tremendous market power over hog
                      20   formers. Additionally, Tyson raises a number of weanling swine to sell to
                      21   independent finishers and supply a live swine for its processing needs.
                      22            72.      Each of the Defendants further controls the manner in which the pork is
                      23   processed and have the ability to restrict and reduce supply through a number of
                      24   means including capacity reductions, controlling slaughter rates, and exports.
                      25   Defendants, including Smithfield, Clemens, Tyson, Seaboard, Triumph, and JBS, sell
                      26   25
                                See id.; see also The Clemens Family Corporation Companies, available at
                      27   http://www.clemensfamilycorp.com/pages/companies.aspx
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                             - 26 -              COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 27 of 79



                       1   packaged pork under various name brands.
                       2             E.      The Level of Concentration in the Pork Industry was Optimal
                       3                     for Defendants’ and Co-Conspirators’ Collusive Scheme
                       4             73.     The United States Department of Agriculture (“USDA”) has stated that
                       5   high levels of market concentration allow the largest participants to extract more of
                       6   the economic value from food transactions, but “consumers typically bear the burden,
                       7   paying higher prices for goods of lower quality.” 26
                       8             74.     The hog integration sector is horizontally concentrated (only a few
                       9   companies buy, slaughter, and process the majority of hogs) and vertically integrated,
                      10   as was discussed in the previous section. Meatpacking concentration levels are
                      11   among the highest of any industry in the United States, and well above levels
                      12   generally considered to elicit non-competitive behavior and result in adverse
                      13   economic performance.
                      14             75.     Prior to and in the beginning of the relevant period, the pork industry
                      15   underwent a period of unprecedented concentration, resulting in a small number of
                      16   pork integrators controlling a large amount of market share. Between 1988 and 2015,
                      17   the top four pork integrators (Smithfield, Tyson, and JBS) increased their market
                      18   share from 34 percent in 1988 to just under 70 percent by 2015. As shown in Figure
                      19   2 below, the top eight integrators had market share of well over 80 percent for the
                      20   entire relevant period:
                      21   ///
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27
                      28   26
                                John King (USDA), Concentration and Technology in Agricultural Input Industries, at p. 2 (Mar. 2001).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                              - 27 -              COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 28 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                                               Figure 2: Market Share of Top 8 Pork Integrators 1991-2017
                      16
                                    76.      In July 2015, JBS USA announced it would acquire Cargill’s pork
                      17
                           business for $1.45 billion. The acquisition joined the third and fourth largest pork
                      18
                           packing companies to surpass Tyson and became the second largest hog processor in
                      19
                           the United States, behind only Smithfield. As noted above, the acquisition allowed
                      20
                           JBS to exercise greater control over the production of pork, by acquiring four hog
                      21
                           farms and two packing plants operated by Cargill.
                      22
                                    77.      The acquisition was completed in October 2015 and resulted in further
                      23
                           consolidation in the industry. The resulting pork business had pro forma net revenue
                      24
                           of approximately $6.3 billion, and a processing capacity of about 90,000 hogs per
                      25
                           day and two million pounds of bacon per week. 27 After the acquisition closed, the
                      26
                           new JBS-Cargill entity was twice as large as the next largest pork integrator (Hormel)
                      27
                      28   27
                                See NOTICE TO MARKET: JBS Concludes Cargill Pork Acquisition (Oct. 30, 2015).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 28 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 29 of 79



                       1   and four times larger than the fifth and sixth largest firms (Triumph and Seaboard,
                       2   each with under five percent of the national slaughter capacity). 28
                       3            78.      The following timeline summarizes notable mergers between pork
                       4   integrators since 1995 which led to an increased market concentration:
                       5
                       6
                       7
                       8
                       9
                      10                             Figure 3: History of Mergers and Acquisitions
                      11            79.      As shown in Figure 4 below, by 2016, the top six pork processors
                      12   comprised 82% of the total market. On their own, it would be difficult for any of
                      13   these supposed competitors to exercise market power. But acting as a whole to
                      14   manipulate the price of pork products, the combined market share of the five largest
                      15   Defendants and one other processor translates into an HHI 29 of 6724 (ignoring other
                      16   pork processors that comprise the other 18% of the market), which is well above the
                      17   threshold for highly-concentrated markets. In other words, if Defendants colluded
                      18   with one another to restrict the supply of pork in the market, as alleged herein, the
                      19   resulting market concentration of such concerted action gave them more than
                      20   sufficient power to control the pork market. Even without combining the largest
                      21   Defendants with other processors, the pork industry has a “moderately concentrated”
                      22   HHI of 1532.
                      23    ///
                      24    ///
                      25
                           28
                                Anticompetitive Impacts of Proposed JBS-Cargill Pork Acquisition (White Paper), at p. 4.
                      26
                           29
                              “HHI” means the Herfindahl-Hirschman Index, a measure of market concentration used by the
                      27   Department of Justice. See https://www.justice.gov/atr/herfindahl-hirschman-index. An HHI
                           value of 1,500 to 2,500 suggests a market is moderately concentrated. An HHI in excess of 2,500
                      28   points suggests a market is highly concentrated.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 29 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 30 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9                              Figure 4: 2016 Pork Processing Market Shares 30
                      10            80.      This HHI value exceeds the concentration levels for similar industries,
                      11   as demonstrated in the following chart:
                      12
                                                                  Industry                        HHI (value)
                      13
                      14                                       Pork processing                        1,532

                      15                              Animal (except poultry) slaughtering            1,085
                      16
                                                           Meat processed from carcasses              332
                      17
                      18                           Rendering and meat byproduct processing            673

                      19                           All other miscellaneous food manufacturing         284
                      20
                                    81.      The concentration level in the pork integration industry was optimal for
                      21
                           collusion. WH Group Limited, the parent company of Smithfield, characterized the
                      22
                           U.S. pork integration industry as “relatively mature and concentrated.”31 Both of
                      23
                           these factors – maturity and concentration – make an industry more susceptible to
                      24
                           collusion.
                      25
                      26
                           30
                             Ken Sullivan, Globalization of Agriculture: An Ownership and Market Perspective (Mar. 7,
                      27   2017).
                      28   31
                                WH Group Interim Report, at p. 5 (2017).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                             - 30 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 31 of 79



                       1            82.      The level of concentration in the pork integration industry therefore
                       2   rested in an ideal zone for collusion. Because the industry was dominated by a
                       3   handful of integrators, it was feasible to manipulate price through an agreement
                       4   among the relatively few dominant players, whose market power greatly simplified
                       5   the organizational complexity of the price-fixing agreement. Further, because the
                       6   largest integrators were incapable of independently controlling prices on their own,
                       7   such an agreement was necessary to inflate prices.
                       8            83.      Concentration of the industry is also beneficial to the procurement of
                       9   hogs by the pork processors. In some regions, consolidation has resulted in cases
                      10   where only one pork processor is left to buy hogs from independent farmers, leaving
                      11   the farmers with no leverage when negotiating terms with the pork processors. 32
                      12            84.      In addition to market concentration, market stability is consistent with
                      13   an agreement to fix prices, as is greater instability before or after a conspiracy. The
                      14   following chart shows not only that the Defendants’ collective share of the market
                      15   was high throughout the relevant period, but also that each individual Defendant’s
                      16   market share was largely stable throughout:
                      17   ///
                      18   ///
                      19   ///
                      20   ///
                      21   ///
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26
                      27   32
                              Timothy A. Wise and Sarah E. Trist, Buyer Power in U.S. Hog Markets: A Critical Review of the
                           Literature, Global Development and Environment Institute, Working Paper No. 10-04 (Aug. 2010), at pp. 3
                      28   and 11.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                           - 31 -              COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 32 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                                               Figure 5: Market Concentration and Market Share Stability –
                      16                               U.S. Market Share by Hog Slaughter Capacity

                      17            85.      The following figure shows that there was a substantial drop in market
                      18   share volatility during the relevant period:
                      19   ///
                      20   ///
                      21   ///
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 32 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 33 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16                Figure 6: Standard Deviation of Combined Defendant Market Share
                                     Pre- and Within Relevant Period (referred to as class period in the chart)
                      17
                                     86.     Large barriers to entry kept potential competitors out of the pork
                      18
                           integration industry. New entry into pork processing is costly and time consuming.
                      19
                           In order to slaughter and process hogs on an industrial scale, a slaughtering plant
                      20
                           needs to be constructed. The cost to design and build a 140,000 square foot plant
                      21
                           with industry-standing packing equipment and a slaughter capacity of 2,500 hogs a
                      22
                           day is estimated at $33 million. Construction of a large-scale slaughter facility would
                      23
                           therefore take tens if not hundreds of millions of dollars and the additional planning,
                      24
                           design and permitting costs are substantial. In 2012, it cost Cargill $25 million just
                      25
                           to expand an existing facility. Building a facility from scratch would be considerably
                      26
                           more, totaling hundreds of millions of dollars.33
                      27
                      28   33
                                Anticompetitive Impacts of Proposed JBS-Cargill Pork Acquisition (White Paper), at p. 7.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                               - 33 -              COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 34 of 79



                       1            87.      The prevalence of contracts in the market for hogs also serves as a
                       2   barrier to entry. Most of the hogs produced in the U.S. are sold under a multi-year
                       3   contract, typically to one of the Defendants. And in other situations, the processor
                       4   owns the hog from farrow to finish. Even if a market entrant were able to outlay
                       5   capital for the production of a new processing facility, it would have trouble finding
                       6   enough hogs to operate that facility profitably. 34
                       7            F.       The Inelastic Demand for, and Homogeneity of, Pork
                       8                     Products Facilitated Collusion
                       9            88.      Markets with a highly inelastic demand can help facilitate collusion as
                      10   manufacturers have the ability to raise prices without a significant impact on quantity
                      11   demanded. Price elasticity of demand (PED) is a measure used to quantify the degree
                      12   to which quantity demand for a good or service changes with respect to price. 35 A
                      13   PED value between 0 and -1 indicates there is inelastic demand for the good or
                      14   service, i.e., a 1 percent increase in price induces a less than 1 percent decrease in
                      15   quantity demanded. The average PED estimate for the pork market was -0.64 –
                      16   meaning the demand for pork is inelastic.
                      17            89.      Collusion becomes easier for manufacturers of a homogenous product
                      18   when prices are the only way in which products can be differentiated from one
                      19   another. Pork loins, bacon, ribs, and other pork products are produced on a
                      20   commercial scale and sold in supermarkets. For example, as alleged above, pork loin
                      21
                           34
                              Timothy A. Wise and Sarah E. Trist, Buyer Power in U.S. Hog Markets: A Critical Review of
                      22   the Literature, Global Development and Environment Institute, Working Paper No. 10-04 (Aug.
                           2010), at p. 12.
                      23
                           35
                              See, e.g., Jeffrey M. Perloff, Microeconomics with Calculus, 28-31 (2d Ed.); Patrick L.
                      24   Anderson, et al., Price Elasticity of Demand (Nov. 13, 1997), available at
                      25   https://scholar.harvard.edu/files/alada/files/price_elasticity_of_demand_handout.pdf
                           (last visited December 5, 1029); Gadi Fibich, Arieh Gavious & Oded Lowengart, The Dynamics
                      26   of Price Elasticity of Demand in the Presence of Reference Price Effects, 33 J. Academy Mktg.
                           Science 66-78 (2005), available at
                      27
                           http://www.math.tau.ac.il/~fibich/Manuscripts/elasticity_JAMS.pdf
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 34 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 35 of 79



                       1   from Tyson and Smithfield is virtually indistinguishable, with similar nutritional
                       2   values, branding and packaging. These products are highly substitutable, making it
                       3   easier for competing firms to reach an agreement on a common pricing structure.36
                       4   The Pork Checkoff program, administered by the National Pork Board established
                       5   by Congress, has stated that “U.S. pork production and pig prices vary in a
                       6   predictable manner during the calendar year.”
                       7            G.       Defendants and Co-Conspirators Took Advantage of
                       8                     Numerous Opportunities to Collude
                       9            90.      Defendants and co-conspirators are members of several industry trade
                      10   associations and other forums, which they used to facilitate their conspiratorial
                      11   conduct. Pork producers have many annual and other events through which they can
                      12   communicate with one another in person, and Defendants’ and co-conspirator’s
                      13   CEOs and top-level executives regularly attend these events.
                      14            91.      All pork producers and importers in the United States participate in a
                      15   legislatively-mandated “Pork Checkoff,” under which they pay an assessment when
                      16   pigs are sold or pigs are imported into the United States. The money is used for
                      17   programs to increase pork sales and exports, for research, and for producer and
                      18   consumer education programs; funds cannot be used for lobbying or to influence
                      19   government policy. The assessment amount and the amount to be returned to state
                      20   pork associations for local programs is set annually by the Pork Act Delegate Body,
                      21
                      22
                           36
                             See Preventing and Detecting Bid Rigging, Price Fixing, and Market Allocation in Post-
                           Disaster Rebuilding Projects, The United States Department of Justice, available at
                      23   https://www.justice.gov/atr/preventing-and-detecting-bid-rigging-price-fixing-and-market-
                           allocation-post-disaster-rebuilding
                      24
                           (“The more standardized a product is, the easier it is for competing firms to reach agreement on a
                      25   common price structure. It is much harder to agree on other forms of competition, such as design,
                           features, quality, or service.”) (last visited December 5, 2018); Marc Ivaldi et al., The Economics
                      26   of Tacit Collusion (March 2003), available at
                           https://ec.europa.eu/competition/mergers/studies_reports/the_economics_of_tacit_collusion_en.p
                      27   df
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 35 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 36 of 79



                       1   which meets during the National Pork Producers Council’s annual Pork Industry
                       2   Forum. States are represented in the Delegate Body in proportion to their level of hog
                       3   production, and each state is eligible to elect at least two Delegates. Executives from
                       4   several integrator Defendants have served as Pork Act Delegates.
                       5            92.      The Pork Act Delegates also elect a 15-member National Pork Board
                       6   (“Pork Board”), whose members are officially appointed by the U.S. Secretary of
                       7   Agriculture. The Pork Board works with Pork Checkoff staff to ensure collection
                       8   and distribution of Pork Checkoff funds. Pork Board meetings have occurred in
                       9   conjunction with a number of the important annual trade association meetings
                      10   described below, including the National Pork Producers Council Pork Industry
                      11   Forum, the National Pork Industry Conference, and the World Pork Expo.
                      12   Executives from several integrator Defendants have served as members of the Pork
                      13   Board. For example, at least three executives associated with Smithfield Foods
                      14   (Conley Nelson, Chris Hodges, and Michael Skahill) have served on the National
                      15   Pork Board or its staff. Skahill is the Pork Board’s current Treasurer.
                      16            According to its website, “[t]he National Pork Producers Council
                      17            [“NPPC”], which consists of 42 affiliated state associations, is the
                                    global voice for the U.S. pork industry, enhancing opportunities for the
                      18            success of pork producers and other industry stakeholders by
                                    establishing the pork industry as a consistent and responsible supplier
                      19            of high-quality pork to domestic and world markets.” Executives from
                                    the pork integrator Defendants, as well as from other pork processors,
                      20            have served on the NPPC Board of Directors during the relevant period,
                      21            including:

                      22            a.       Don Butler of Smithfield Foods/Murphy-Brown LLC
                      23
                                    b.       Chris Hodges of Smithfield Foods, and
                      24
                                    c.       Todd Neff of Tyson Fresh Meats.
                      25
                      26            93.      NPPC conducts its annual business meeting and election of officers and
                      27   directors during its “National Pork Industry Forum” typically held in early March
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 36 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 37 of 79



                       1   each year. NPPC advertises the National Pork Industry Forum as an opportunity for
                       2   networking, as well as attending educational sessions. The event includes a candidate
                       3   meet and greet, state caucuses, meals and receptions, and delegate sessions.
                       4             94.       In addition to its annual National Pork Industry Forum, NPPC sponsors
                       5   many other programs that have provided ample opportunities for Defendants to meet
                       6   with each other in person, including:
                       7
                                           • The annual “World Pork Expo” at the Iowa State Fairgrounds
                       8                     advertised as the “world’s largest pork-specific trade show.” It
                       9                     includes exhibits, seminars (including market outlook
                                             presentations), a golf tournament, and pre-show tours of
                      10
                                             industry-related organizations (including tours of producer
                      11                     farms). The National Pork Board has conducted its annual
                      12                     meeting to elect new officers during the World Pork Expo.

                      13                   • Legislative Action conferences each spring and fall in
                      14                     Washington DC.

                      15                   •   A public policy Leadership Institute, which brings small groups
                      16                       of pork industry representatives together for a “comprehensive”
                                               training program “designed to develop future leaders for the pork
                      17
                                               industry.”
                      18
                      19             95.       The National Pork Industry Conference (“NPIC”) has taken place in the

                      20   Wisconsin Dells each July since 2010 (and in the Ozarks before that). Descriptions

                      21   on the conference website have said that NPIC “is the largest annual conference in

                      22   the US that is held for the swine industry,” and has had 750 to “over 900” attendees

                      23   each year, representing “the Top 150 pork production systems in North America.”

                      24   After the 2009 conference, Mark Greenwood, a Senior VP at lender AgStar, wrote in

                      25   “Hog Farmer” that the swine industry must reduce sow numbers by at least 300,000

                      26   to 500,000 and urged “the larger production systems” to “follow Smithfield’s and

                      27   Tysons’ lead on reducing sow numbers.”37 In July 2010, the Pork Checkoff website

                      28   37
                                Mr. Greenwood was also a presenter at the 2018 NPIC, discussing swine operation financials.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 37 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 38 of 79



                       1   noted that pork producers had responded to lower prices in 2009 “by reducing the
                       2   size of the national herd” and “[a]s a result, prices have rebounded.” 38 The website
                       3   for the 2016 NPIC conference emphasized networking opportunities and promoted
                       4   the “Focusing on Markets” session “led by industry economic experts.” Seaboard
                       5   and Smithfield are among the integrator Defendants whose executives have been
                       6   session presenters at NPIC.
                       7            96.      Upon information and belief, CEOs and top level executives from
                       8   Defendants and co-conspirators attending NPIC and NPPC events discuss topics with
                       9   one another relating to pricing, production, and other non-public, proprietary
                      10   information in a number of informal settings. These regular, informal, and in-person
                      11   opportunities to discuss pricing and production in the pork industry give CEOs and
                      12   top level executives comfort that their competitors remain committed to a plan to
                      13   artificially restrict pork production.
                      14            97.      In addition to the large pork industry associations, there are smaller pork
                      15   clubs that permit members to meet regularly and privately discuss competitive issues.
                      16   For example, the 21st Century Pork Club, founded in 1997 by former NPPC
                      17   executive Larry Graham, meets twice a year. A March 2011 AgriMarketing article
                      18   about the club states that it consisted of “60 industry stake holders” and that since its
                      19   inception, the club’s two rules have been “nothing that was said in the meeting was
                      20   to be repeated outside the group, with a name attached” and members will be
                      21   dismissed from the group if they miss two meetings in a row without a valid reason.
                      22            98.      Defendants were able to meet with each other not only at pork-specific
                      23   events, but also at the many meetings, conferences, conventions, and expositions
                      24   sponsored by the North American Meat Institute (“NAMI”), its predecessor, the
                      25
                      26   38
                              See National Pork Board to meet during National Pork Industry Conference, Pork Checkoff (July
                           8, 2010), available at
                      27
                            https://www.pork.org/news/national-pork-board-meet-national-pork-industry-conference/
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 38 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 39 of 79



                       1   American Meat Institute (“AMI”), and other organizations.
                       2            99.      Until its 2015 merger into NAMI, AMI described itself as “the nation’s
                       3   oldest and largest meat and poultry trade association.” AMI’s website routinely
                       4   boasted that AMI’s Packer and Processor Members “cover 95 percent of the nation’s
                       5   beef, pork, lamb and veal products and 70 percent of the nation’s turkey products”
                       6   and touted the “excellent networking and information-sharing opportunities for
                       7   members of the industry” provided by AMI’s “many meetings and educational
                       8   seminars.”
                       9            100. NAMI was formed in 2015 by merging the AMI and the North
                      10   American Meat Association. The NAMI website contains similar information,
                      11   stating that NAMI is “a national trade association that represents companies that
                      12   process 95 percent of red meat and 70 percent of turkey products in the US and their
                      13   suppliers throughout America,” and its “many meetings and educational seminars …
                      14   provide excellent networking and information-sharing opportunities for members of
                      15   the industry.”
                      16            101. All of the Defendants (and/or their affiliates) have been members of
                      17   AMI and then NAMI throughout the relevant period. Executives from the pork
                      18   integrator Defendants and other pork processors have served on the AMI and NAMI
                      19   Board of Directors during the relevant period, including:
                      20            a.       Mark Campbell and Rick Hoffman of Triumph Foods;
                      21
                                    b.       Doug Clemens and Phil Clemens of Clemens Family
                      22                     Corporation;
                      23
                                    c.       Tom Hayes, Jim Lochner, Mike Larson, and Sara Lilygren of
                      24                     Tyson Foods, Inc., as well as Greg Schweitzer of Sara
                      25                     Lee/Hillshire Brands (later acquired by Tyson Foods);
                      26            d.       Michael Skahill, Keira Lombardo, Robert “Bo” Manly, and
                      27                     Larry Pope of Smithfield Foods, Inc.;
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 39 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 40 of 79



                       1            e.       Gary Louis, Rod Brenneman, and Terry Holton of Seaboard
                       2                     Foods; and

                       3            f.       Andre Nogueira, Wesley Batista, Martin Dooley, Rich Vesta,
                       4                     and Bill Rupp of JBS USA.

                       5            102. Almost all of these executives also serve or have served on the 25-
                       6   person AMI and/or NAMI Executive Committees, and several have been among the
                       7   five officers of AMI or NAMI, including Sara Lilygren, of Tyson Foods, and Rod
                       8   Brenneman of Seaboard Foods.
                       9            103. Throughout the relevant period, AMI (through 2014) or its offshoot the
                      10   American Meat Institute Foundation (since 2015) has co-sponsored (with the Food
                      11   Marketing Institute) the industry’s “Annual Meat Conference.” The conference
                      12   website describes the conference as “a complete education and networking
                      13   experience.”            Many of the Defendants’ and other pork processors’ high-level
                      14   executives attend the conference. For example, registered attendees in 2012 included
                      15   eight executives from JBS USA; Donnie Smith, then CEO of Tyson Foods, along
                      16   with twelve other Tyson executives; Chris Hodges, then Senior Vice President of
                      17   Smithfield Foods, and ten additional Smithfield Foods executives; and Blair Snyder
                      18   and Brian Snyder, Chairman of the Board and President, respectively, of Agri Stats.
                      19            104. Throughout the relevant period, the Annual Meat Conference has
                      20   included a plenary session focused on how economic issues affect the meat industry,
                      21   usually entitled “The Economy and Its Impact on Your Business” or “Market
                      22   Outlook for Meat and Poultry.” All (or almost all) of these sessions included a
                      23   presentation on the pork industry by Steve Meyer, Ph.D., President of Paragon
                      24   Economics until 2015 and then Vice President of Pork Analysis at Express Markets,
                      25   Inc. (a subsidiary of Agri Stats, Inc.) through 2017. The description for the 2015
                      26   presentation stated that it would address “how you may need to adapt your business
                      27   because of consumer spending trends, unemployment rates and industry capacity.”
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                        - 40 -         COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 41 of 79



                       1   (emphasis added.) The descriptions of the 2016, 2017, and 2018 sessions were
                       2   virtually identical to each other: “The economic impact of changing meat, poultry,
                       3   and livestock supply and demand conditions provide challenges for producers and
                       4   retailers alike. This session will take an in-depth look at the beef, pork, and poultry
                       5   markets and explore how factors including weather, animal health, and changing
                       6   export markets continue to impact domestic availability and prices. Understanding
                       7   changes in consumer spending and worldwide economic trends, combined with the
                       8   knowledge of what to expect in livestock markets, will help you prepare for the
                       9   coming years.” The 2016 through 2018 plenary sessions were followed by a “Market
                      10   Outlook Extended Q&A” for small group discussion.
                      11            105. Until 2016, first AMI and then NAMI held an Annual Meeting and
                      12   Outlook Conference each fall. The NAMI website described the 2015 annual
                      13   meeting as “a great networking and educational opportunity for the entire industry”
                      14   with presentations on “key industry topics . . . as well as outlook sessions for 2016
                      15   and the member to member education provided by Issues Answers Action.”
                      16   Scheduled presenters at the Annual Meeting and Outlook Conference have included
                      17   Cameron Bruett of JBS in 2015 and Phil Clemens of The Clemens Family
                      18   Corporation in 2016.
                      19            106. For years, NAMI also sponsored an annual “Meat Industry Management
                      20   Conference.” NAMI promoted the 2015 meeting as focusing on a variety of topics,
                      21   including “economics, and general business topics” and an “always popular Answers
                      22   Actions session” that “provides structured member interaction on a variety of issues
                      23   and topics.” The NAMI board met during the 2015 Management Conference.
                      24            107. In April 2017, NAMI replaced the Annual Meeting and Outlook
                      25   Conference and the Meat Industry Management Conference with an annual “Meat
                      26   Industry Summit.” In addition to education sessions, the summit has included
                      27   “networking opportunities and social events,” including a golf tournament,
                      28   receptions, and an Issues, Answers, Actions Breakfast, as well as the annual Board
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                    - 41 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 42 of 79



                       1   of Directors meeting and what one publication described as “closed door committee
                       2   meetings to discuss policies and association business.” The 2017 Summit included
                       3   a presentation by John Nalivka of Sterling Marketing entitled “Economic Outlook
                       4   for the Red Meat Industry,” described as an “analysis of supply and demand and price
                       5   forecasts” to “cover all aspects of the supply chain, and help your business prepare
                       6   for the years ahead.”
                       7            108. AMI sponsored the “International Meat, Poultry & Seafood Convention
                       8   and Exposition” in 2009, 2011, and 2012. In at least 2009 and 2011, AMI conducted
                       9   its business meeting during the Expo, electing members of its board of directors.
                      10            109. In January 2013, AMI’s International Meat, Poultry & Seafood
                      11   Convention and Exposition was integrated into the “International Production and
                      12   Processing Expo” (“IPPE”), co-produced by AMI and poultry and feed trade
                      13   associations. Promotional materials for the 2014 IPPE indicated that attendees
                      14   included Defendants Clemens Food Group, Hillshire Brands, JBS, Seaboard,
                      15   Smithfield Foods, Triumph Foods, and Tyson. After AMI’s 2015 merger into NAMI,
                      16   NAMI became (and still is) a presenting sponsor, along with the poultry and feed
                      17   trade associations.
                      18            H.       Defendants and Co-Conspirators Implemented Capacity
                      19                     and Supply Restraints During the Relevant Period
                      20                     1.    Summary of Defendants’ and Co-Conspirators’
                      21                           Conspiratorial Supply Restraints
                      22            110. In the years leading up to the relevant period the steady expansion of
                      23   pork production was virtually a given. As one industry commentator reported in
                      24   2007, “Some things you can just take to the bank. Sow herd expansion among the
                      25   Pork Powerhouses would fall into that category—even in the face of the biggest run-
                      26   up in feed prices in history.” 39
                      27
                      28   39
                                Freese, Betsy, Pork Powerhouses 2007: Run-Up In Rations (Oct. 3, 2007).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 42 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 43 of 79



                       1            111. This historical trend changed markedly during the relevant period. As
                       2   demonstrated in Figure 7 below, at several points during the relevant period, the pork
                       3   integrators changed their behavior and acted in a concerted way to decrease supply.
                       4   In 2009, 2010, and again in 2013, the pork industry cut production. 40 (The production
                       5   dip in 2014 reflected the adverse impacts from the deadly pig disease, porcine
                       6   epidemic diarrhea virus, which took place in the spring and summer of 2014.) These
                       7   production decreases marked a drastic change from the period prior to the conspiracy
                       8   from 2000 through 2009, in which pork supply was stable and steadily increasing on
                       9   a yearly basis.
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                                       Figure 7: U.S. Annual Commercial Hog Production by Weight, 2000-2017
                      24
                      25
                      26   40
                             See U.S. I.T.C. Office of Industries, “Pork and Swine industry and Trade Summary” at 2 (Pub.
                           ITS-11 Oct. 2014) (noting that slaughter capacity utilization generally declined between 2008 and
                      27   2013); id. at 19 (stating that the number of animals kept for breeding by U.S. swine producers
                           declined between 2008-2010, and that in 2012 the number of animals kept for breeding remained
                      28   5 percent below the level observed in 2008).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                        - 43 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 44 of 79



                       1             112. These supply cuts were coordinated, historic and unprecedented. For
                       2   example, in September 2009, Pork Powerhouses—which publishes reports and
                       3   articles relating to pork production—published an article entitled “Big Boys Cut
                       4   Back” and reported that “[f]or the first time since the annual Pork Powerhouses
                       5   ranking was launched in 1994, the nation's largest 25 producers have cut sow
                       6   numbers. These companies report 200,000 fewer sows than one year ago, a drop of
                       7   6.4%.41
                       8             113. At the same time, pork producers were further reducing domestic supply
                       9   by devoting more and more production exports to overseas markets. The U.S. has
                      10   been a net exporter of pork products for a long time, but those exports have comprised
                      11   a much larger share of total production in the past ten years. As shown in Figure 8
                      12   below, less than ten percent of U.S. pork production was exported in 2000. By 2011,
                      13   more than twenty percent was being exported. Sending production overseas is
                      14   another way in which Defendants were able to reduce the supply available to U.S.
                      15   markets, thereby driving up prices. Notably, a 2017 analysis found that for every $1
                      16   million of pork exported out of the U.S., the live value in U.S. hogs climbs by 20
                      17   cents per cwt. In other words, selling pork on the global market added $50.20 to the
                      18   market price of hogs. The significant expansion in exports meant that increases in
                      19   hog production by Defendants did not result in an increase in the supply of pork
                      20   products in the United States market.
                      21   ///
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27
                           41
                                Freese, Betsy, Pork Powerhouses 2009: Big Boys Cut Back (Sep. 14, 2009).
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 44 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 45 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                                        Figure 8: U.S. Pork Exports as a Percent of Total Production, 2000-2017
                      17
                      18            114. As part of their acts and conduct in furtherance of the conspiracy, each

                      19   of the Defendants and their co-conspirators participated in these supply restraints.

                      20   While the conspiracy was self-concealing in nature, the limited publicly available

                      21   sources of information available regarding Defendants’ supply decisions evidences

                      22   these supply constraints. These supply restrictions included, but were not limited to,

                      23   the conduct described herein.

                      24                     a.    Smithfield

                      25            115. In 2008 Smithfield stopped making traditional production increases and

                      26   instead cut its number of sows, reporting that ,“We are focused on reducing the

                      27   number of pigs that come off sow farms, and making sure the ones that come off are

                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 45 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 46 of 79



                       1   worthy of the investment in feed.”42 In 2009, Smithfield confirmed publicly that it
                       2   had already reduced the size of its U.S. herd by two million market hogs annually,
                       3   and it was initiating a further reduction of 3% of its U.S. sow herd, effective
                       4   immediately. Smithfield made additional production cuts in 2010, reporting a cut in
                       5   its domestic sow herd by 5% (about 45,000 sows). In 2011, despite increasing
                       6   margins, Smithfield continued to downsize its sow herd, and vowed publicly that it
                       7   did not intend to increase capacity.
                       8            116. Smithfield also focused an increasing portion of its production on
                       9   exports, with its sister company in China, Shuanghui Development, opening a plant
                      10   in China in 2015 to turn pork sourced from Smithfield in the U.S. into packaged meat
                      11   with the Smithfield label.
                      12                     b.    Tyson
                      13            117. Between 2008 and 2009 Tyson cut its sows by over 25%, marking a
                      14   significant reduction. In 2010 Tyson reported a 3.3% decrease in its Pork sales
                      15   volume coupled with increased export sales, which also accounted for a decrease in
                      16   its capacity utilization rate. In 2013 Tyson reported a 3.6% decrease in sales volume
                      17   and decrease its capacity utilization in an effort to “balance[ ] our supply with
                      18   customer demand.”
                      19                     c.    JBS/Cargill
                      20            118. In 2011 JBS USA reported that in the prior two years its pork export
                      21   volume had grown from 15% to 20% of total production at JBS USA. Also, after
                      22   acquiring Cargill’s hog production facilities, JBS reduced the number of sows it
                      23   produced in 2016 despite increased consumer demand. This production restriction
                      24   had the intended effect: according to JBS’s 2016 annual report, “pork prices were
                      25   18% higher year on year at the end of 2016, on the back of increased demand and
                      26   output restrictions.”
                      27
                      28   42
                                Freese, Betsy Pork Powerhouses 2008: The Big Squeeze (Sep. 4, 2008).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 46 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 47 of 79



                       1                     d.    Seaboard
                       2            119. Throughout the relevant period, including in 2010 and 2011, Seaboard
                       3   placed an increasing emphasis on exports and increased its volume of export sales to
                       4   foreign markets.43 Seaboard dedicated several employees to international sales and
                       5   exports. Seaboard also reduced supply in 2013 and, once again, these reductions had
                       6   their intended effect—higher pork prices. Despite having an almost identical capacity
                       7   as in 2012, it reported in 2013 that it had “lower sales volume of pork products in the
                       8   domestic market” which resulted in “higher prices for pork products sold in the
                       9   domestic market.”44 Moreover, in 2017 Seaboard announced that it would delay
                      10   establishing a second shift at the Seaboard Triumph Foods processing facility.
                      11                     e.    Triumph
                      12            120. In September 2008, Christensen Farms, a member of Triumph Foods,
                      13   reported that it had cut back 11,000 sows. In 2009 Triumph reported substantial
                      14   cutbacks of approximately 24,500 sows, representing over 6% of its sow herd,
                      15   contributing to historic production restraints in the pork industry. Additionally,
                      16   Triumph focused its production on exports, and stated on its website that it is one of
                      17   the top exporters of pork products worldwide. These exports constituted a significant
                      18   portion of its production throughout the relevant period, and reduced or otherwise
                      19   limited Triumph’s production in the United States.
                      20                     f.    Clemens
                      21            121. In 2011 Clemens reported production of 1,000 fewer sows through its
                      22   subsidiary Hatfield Quality Meats. Furthermore, in 2014 Defendant Clemens had a
                      23   competitive advantage over many pork producers, in that it had few PEDv-infected
                      24
                      25   43
                              See e.g. Seaboard Corporation Annual Report (2010) (“export volumes increased particularly to
                           our higher valued markets in the Far East while domestic volumes nearly kept pace with 2009.”);
                      26   Seaboard Corporation Annual Report (2011) (“Exports of US pork were up 23% to an all-time
                           record as demand from the usual countries remained strong and the US continued its role as the
                      27   main supplier.”).
                      28   44
                                See Seaboard Corporation Annual Report (2013).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                        - 47 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 48 of 79



                       1   pigs. But contrary to what one would expect to see in a competitive market, Clemens
                       2   did not utilize its advantage and refused to increase its market share when it clearly
                       3   had substantial market incentives to do so.
                       4                     2.    Timeline of Conspiratorial Actions
                       5            122. As set forth herein, each of the aforementioned supply reductions during
                       6   the relevant period was a departure from the integrator Defendants’ and co-
                       7   conspirator’s market behavior prior to the relevant period. These supply restrictions
                       8   involved a significant share of the Defendants’ and co-conspirator’s annual
                       9   production and are in contravention of Defendants’ individual economic self-interest.
                      10   These unprecedented supply restriction strategies were a part of a coordinated
                      11   antitrust conspiracy by competitors to reduce and restrict supply in order to
                      12   artificially, fix, raise, and stabilize the price of pork. While Defendants went to great
                      13   lengths to maintain the secrecy of their unlawful anticompetitive agreements, they
                      14   disclosed certain of their supply restriction efforts in public earnings calls and other
                      15   sources. As with their use of Agri Stats, Defendants exploited these public statements
                      16   in order to communicate their planned supply restrictions to their competitors in
                      17   furtherance of the conspiracy, and couched the public disclosures in pretext so as to
                      18   conceal the truth. Although purchasers would not typically track and account for
                      19   these statements, they have now been unearthed and are summarized below.
                      20            123. Defendants’ conspiracy to restrict pork supply began around or shortly
                      21   after the last part of 2008. In that timeframe, Joe Szaloky, director of financial
                      22   planning and analysis with Murphy-Brown LLC (the production arm of Smithfield
                      23   Foods) said “[w]e are focused on reducing the number of pigs that come off sow
                      24   farms, and making sure the ones that come off are worthy of the investment in
                      25   feed.”45
                      26            124. In November 2008, Dick Bond, president and CEO of Tyson Foods,
                      27
                      28   45
                                Freese, Betsy, Pork Powerhouses 2008: The Big Squeeze (Sep. 4, 2008).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 48 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 49 of 79



                       1   stated that there were likely to be fewer hogs in 2009. 46
                       2            125. Throughout 2009, pork industry participants noted the need to follow
                       3   the supply restrictions imposed in the broiler industry. For instance, in February
                       4   2009, AgStar VP Mark Greenwood called on U.S. Pork producers to follow the lead
                       5   of the broiler and dairy industries by reducing production, noting that the U.S. pork
                       6   industry needed to reduce the sow herd by 5-10%, which at the low end would mean
                       7   reducing the nation’s sow herd by 300,000 sows.
                       8            126. In January 2009, Tyson stated that the capacity utilization for its pork
                       9   processing plants was 90% for the quarter, down from the previous year’s rate of
                      10   94%. This indicated that Tyson was reducing the amount of pork that it processed in
                      11   its plants. Tyson stated that it would “continue to watch forward hog supplies and
                      12   make adjustments accordingly.”
                      13            127. In February 2009, Smithfield said that it would close six processed meat
                      14   plants.
                      15            128. In May 2009, Tyson stated that its capacity utilization rate for its pork
                      16   processing plants for the quarter was 87%, down from the previous year’s rate of
                      17   90%. Tyson described pork “supplies coming down” and that “the worldwide
                      18   suppliers of pork are still down.”
                      19            129. In May 2009, Larry Pope, the CEO and President of Smithfield, stated:
                      20            In terms of chronology of how I say we proactively managed this
                      21            business, in February of last year--February of ‘08, not February of ‘09-
                                    -we made the decision with the over-supply of livestock to take the
                      22            leadership position and start reducing our sow herds because we saw
                      23            the overproduction and the oversupplies of the hogs into the market,
                                    which was driving our hog market down. We started a reduction of
                      24            50,000 sows and 1 million of our 18 million pigs, we started taking
                      25            out of the system.47
                      26
                      27   46
                             Q4 2008 Tyson Foods Earnings Call Transcript (Nov. 10, 2008).
                           47
                             Smithfield Foods at BMO Capital Markets Agriculture, Protein & Fertilizer Conference – Final
                      28   (May 13, 2009) (emphasis added).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 49 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 50 of 79



                       1            130. In June 2009, the CEO of Smithfield stated that the current cuts were
                       2   not enough and more were needed to “fix” the hog industry and that “[s]omebody
                       3   else has got to do something”:
                       4            One of the things that we’re doing is managing what you can do and
                       5            the 3% relates to one of our operations and it’s our -- I’ll tell you, it’s
                                    our Texas operation that sells pigs to seaboard. Seaboard knows that.
                       6            . . . That 3%, let me say that, our 3% will not fix the hog industry.
                       7            That part I’m confident of. Somebody else has got to do something.
                                    We cut 13%. The first 10% didn’t fix it. I don’t think us going from
                       8            10 to 13 is going to fix the hog business.48
                       9
                                    131. In July 2009, Smithfield’s CEO went on to note in Smithfield’s annual
                      10
                           report: “I strongly believe that the hog production industry has reached an inflection
                      11
                           point where, due to deep and extended losses, liquidation is now a recognized
                      12
                           reality by all in the industry. To date, Smithfield has already reduced the size of its
                      13
                           U.S. herd by two million market hogs annually, and we are initiating a further
                      14
                           reduction of 3% of our U.S. sow herd, effective immediately. This reduction,
                      15
                           combined with the additional cuts by our fellow producers should shrink supply to a
                      16
                           point where the industry can return to profitability. This liquidation is long overdue.”
                      17
                           (Emphasis added).
                      18
                                    132. On July 25, 2009, it was publicly disclosed that both Tyson and
                      19
                           Smithfield would concurrently be engaging in sow reductions of a total of 47,000
                      20
                           sows in the near future. 49
                      21
                                    133. In August of 2009, Tyson Foods, Inc. Chief Operating Officer, James
                      22
                           Lochner, confirmed:
                      23
                      24            Hog supplies will be down in Q4 year over year but still adequate. We
                                    do expect to see liquidation accelerate and pork production decrease
                      25
                           48
                      26      Q4 2009 Smithfield Foods Earnings Conference Call – Final (June 16, 2009) (emphasis added).
                           49
                              Weekly Review: Smithfield, Tyson to Liquidate Sows, The Pig Site (July 25, 2009), available at
                      27
                           https://thepigsite.com/news/2009/07/weekly-review-smithfield-tyson-to-liquidate-sows-1
                      28    (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                        - 50 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 51 of 79



                       1              into 2010 and beyond to improve producer profitability. We will
                       2              continue to watch forward hog supplies to drive more exports, monitor
                                      demand, focus on cost, mix, and pricing to generate revenue. 50
                       3
                       4   Mr. Lochner continued, “Looking forward in the pork segment we will see a gradual
                       5   decline in hog supplies to the first half of our fiscal year with additional year over
                       6   year declines into Q3 and Q4.” 51
                       7              134. Tyson’s 2009 10K Report further stated that, “We expect to see a
                       8   gradual decline in hog supplies through the first half of fiscal 2010, which will
                       9   accelerate into the second half of fiscal 2010, resulting in industry slaughter slightly
                      10   higher than 2007 (or roughly 4% less than fiscal 2009).”52
                      11              135. In August of 2009, Wesley Mendonça Batista, CEO of JBS USA,
                      12   communicated the start of JBS USA’s participation in hog liquidation efforts. Mr.
                      13   Batista stated, “we are seeing the start, we are seeing some increase in—not increase,
                      14   we are seeing some more [hog] liquidation. So we think we will continue to see the
                      15   margin in the processing side strong this whole year. But in the pork producers, it
                      16   will be a real challenge for them, producers for, in the next quarters.” 53
                      17              136. In August 2009, Steve Meyerof Paragon Economics, subsequently
                      18   acquired by Agri Stats, stated that “If we are to reduce output to drive prices up, we
                      19   must reduce the sow herd by a larger percentage than the productivity growth.”
                      20              137. In September 2009, the CEO of Smithfield stated that he had
                      21   conversations with “sizable large producers” and that they would be doing some
                      22   liquidation:
                      23              We can’t solve the problem. But the answer to that is yes, I have had
                      24              conversations with several sizable, more than sizable large producers,

                      25   50
                                Q3 2009 Tyson Foods, Inc. Earnings Conference Call (June 26, 2009) (emphasis added).
                      26   51
                                Id.
                      27   52
                                See Tyson 2009 10K Report, at p. 20.
                      28   53
                                JBS 2008 Earnings Conference Call (Aug. 13, 2009).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 51 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 52 of 79



                       1            in fact very large producers, and I would tell you they are doing some
                       2            liquidation. But again, I don’t think they can solve it.

                       3            I think this industry has got to solve it collectively. I do believe
                                    everyone is now looking, and when I’m talking to people who are
                       4
                                    financially extremely strong and they are cutting back, that’s got to be
                       5            a statement about those people who are not financially strong. But the
                                    answer is, yes, there are others cutting back. We’re not the only one.54
                       6
                       7            138. Defendants responded to the encouragement from Smithfield to cut
                       8   production. During 2009, Triumph reduced the number of sows that it had from
                       9   396,000 to 371,500. In particular, Triumph reduced the number of sows by 14,500
                      10   at its Christensen Facility; 4,000 at its New Fashion Pork Facility, 5,000 at its
                      11   Eichelbarger facility. Notably, Triumph and Seaboard have a longstanding marketing
                      12   agreement where hogs processed by Triumph were marketed by Seaboard.55 Thus,
                      13   the reduction in supply of sows raised by Triumph may result in a reduction in the
                      14   amount of pork that was sold by Seaboard.
                      15            139. During 2009, Tyson reduced the number of sows that it had from 70,000
                      16   to 52,000. In particular, Tyson sold five farms and sent the sows to slaughter. Tyson’s
                      17   2009 10K report further stated that “we expect to see a gradual decline in hog
                      18   supplies through the first half of fiscal 2010, which will accelerate into the second
                      19   half of fiscal 2010, resulting in industry slaughter slightly higher than 2007 (or
                      20   roughly 4% less than fiscal 2009).”
                      21            140. In December of 2009 the CEO of Smithfield confirmed it had done its
                      22   “fair share” to cut supply and communicated that others needed to continue cutting
                      23   supply to “put this industry back in balance”:
                      24
                      25   54
                             Event Brief of Q1 2010 Smithfield Foods Earnings Conference Call (Sept. 8, 2009) (emphasis
                           added).
                      26
                           55
                             According to Seaboard’s 2010 Form 10-K, filed with the Securities and Exchange Commission,
                      27   “Seaboard’s Pork Division has an agreement with a similar size pork processor, Triumph Foods
                           LLC (Triumph), to market substantially all of the pork products produced at Triumph’s plant in St.
                      28   Joseph, Missouri.”
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 52 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 53 of 79



                       1            We continue to take a leadership role there and we have continued to
                       2            take sow reductions and liquidation in our own herds and all of that has
                                    essentially been completed from Smithfield’s side, so I think we’ve
                       3            certainly done more than our fair share in terms of what this industry
                       4            needs . . . . I can tell you that I know in the east, its [sic] been pretty
                                    public about some of the producers on the east coast that have been
                       5            cutting back besides ourselves. We are getting a little more information
                       6            in the Midwest and I am saying that I have not seen the significant
                                    Midwest reduction that would probably be needed to put this industry
                       7            back in balance.56
                       8
                                    141. In a January 2010 article, an industry insider (believed to be Steve
                       9
                           Meyer) noted that the pork industry still needed a 12% reduction in order to restore
                      10
                           the pork industry to profitability, even though sow numbers had already dropped by
                      11
                           over 5% in 2009.
                      12
                                    142. In March 2010, when asked about fourth quarter and 2011 volumes for
                      13
                           pork, Larry Pope, the CEO of Smithfield, indicated that further cuts were still to
                      14
                           come:
                      15
                                    Hog volumes for the rest of the fiscal year. That’s going to have the
                      16            impact starting next fiscal year when there is going to be 13,000 less.
                      17            But I think we’ll pick up some of that in our other operations. But I
                                    think 8,000 or 9,000 or 10,000 of those a day will disappear from our
                      18            operations and that represents about 8% of our, 8% of the hogs will be
                      19            down. That’s for also the fresh pork side.57
                      20            143. In that same timeframe, Smithfield issued a press release stating:
                      21            The action items called for in the Pork Group restructuring plan are
                      22            complete and the benefits are meeting expectations. As of this month,
                                    we have closed all six plants that were announced as part of the
                      23            restructuring plan early last year. . . .
                      24            We anticipate that fresh pork margins will improve as hog slaughter
                      25            levels continue to decline and the Sioux City plant is closed in April.
                                    144. Those press release statements were confirmed in Smithfield’s quarterly
                      26
                      27   56
                                Q2 2010 Smithfield Foods Earnings Conference Call – Final (Dec. 10, 2009).
                      28   57
                                Event Brief of Q3 2010 Smithfield Foods Earnings Conference Call – Final (Mar. 11, 2010).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 53 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 54 of 79



                       1   results filing for the quarterly period ending January 2010: “In January 2010 (fiscal
                       2   2010), we announced that we will be closing our fresh pork processing plant located
                       3   in Sioux City, Iowa in April 2010 (fiscal 2010). . . . Modest contractions in the U.S.
                       4   sow herd have contributed to tightening supplies which, in turn, is resulting in higher
                       5   live hog market prices in the U.S.”
                       6            145. On March 8, 2010, Wesley Mendonça Batista mentioned Defendant
                       7   JBS’ reduction in hog supply as a driver of profitability, and stated that these efforts
                       8   were resulting in protein shortages. Mr. Batista stated:
                       9            [A] combination of reduction in supply for cattle, for hogs and for
                                    chicken and in the other hand the improvement and increase in
                      10
                                    consumption in the emergent markets we are very optimistic about our
                      11            business, about the margin that we will see a strong demand and this
                                    reduction in supply, so we believe that we will see some shortage in
                      12
                                    protein going forward. 58
                      13   Despite having the economic incentive (increased demand) to increase supply and
                      14   capture market share, JBS adhered to Defendants’ agreed upon scheme to limit hog
                      15   supply.
                      16            146. As of March 2010, US pork production was noted to be down 7% so far,
                      17   with 6% of the reduction coming from a reduction in slaughter and 1% from lower
                      18   market weights. Defendants also were reported to have increased exports 8% by
                      19   March 2010, which was expected to lead to higher hog prices.
                      20            147. In May 2010, Tyson stated in its Q2 2010 earnings conference call that
                      21   “Worldwide protein supplies and US domestic availability are expected to remain
                      22   below ’08 and ’09 levels. We have seen good interest in Beef and Pork exports to a
                      23   variety of global destinations.” Similarly, in August 2010, Tyson stated in its
                      24   earnings call that “Pork supplies in 2011 are anticipated to be below their peak
                      25   supplies in calendar 2008 and 2009, and most projections show no material changes
                      26   compared to 2010.”
                      27
                      28   58
                                JBS Q2 2009 Earnings Conference Call (Mar. 8, 2010).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 54 -        COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 55 of 79



                       1            148. In September 2010, Smithfield stated in a press release that the closure
                       2   of its Sioux City plant in April 2010 had led to an 11% reduction in its processing
                       3   rate from the prior year. Smithfield further stated that “Industry-wide, slaughter
                       4   volumes were down 3.5%” and “Lower industry slaughter levels are expected to
                       5   persist well into the company’s second quarter.” Smithfield’s quarterly results from
                       6   that time reflected that the volume reductions “should help stabilize prices at healthier
                       7   levels than fiscal 2010.”
                       8            149. The Defendants also acknowledged access to information that allowed
                       9   them to know that the supply of pork would not be increasing. For example, in
                      10   December 2010, Larry Pope, the CEO of Smithfield, stated:
                      11            We certainly compare ourselves to our competitors as best we can.
                                    Given the information we think we have public plus what we think we
                      12
                                    know privately, how many they kill, what their processing levels are
                      13            and things like to. This is information you may not quite have. And we
                                    have been certainly impressed with how our competitors have been able
                      14
                                    to achieve margins that we have not been able to achieve because our
                      15            fresh pork competes very competitively with theirs.59
                      16   As set forth above, Smithfield had access to competitively sensitive information from
                      17   its competitors through the Agri Stats reports, which allowed it to know confidential
                      18   supply information from its competitors.
                      19            150. Supply level information regarding competitors allowed Defendants to
                      20   know that supply would not increase in the future, given the lifecycles of the animals.
                      21            151. In February 2011, Tyson’s chief operating officer (COO) stated:
                      22            I think there is still a widely held belief that our Beef and Pork
                      23            profitability isn’t sustainable. I want to again explain why we don’t
                                    believe that is true. If we look at supply, current cattle and hogs
                      24            production levels can’t change much in 2011 because of the limits of
                      25            the animals’ lifecycles.
                      26   Again, the way to know the level of production in the industry would be through the
                      27
                           59
                             Event Brief of Q2 2011 Smithfield Foods Earnings Conference Call – Final (Dec. 2010)
                      28   (emphasis added).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                     - 55 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 56 of 79



                       1   provision of competitively sensitive information by a competitor of Tyson.
                       2            152. In the face of ever-increasing margins, when asked whether the type of
                       3   profits would continue, in March 2011, Larry Pope and Robert (Bo) Manly of
                       4   Smithfield confirmed to their competitors that it would not increase capacity, even in
                       5   the face of the clear profitability:
                       6           LARRY POPE: We closed last night at nearly $64 for hogs. Yet we
                       7           are projecting over the next 90 days we will be up another 20% from
                                   that. I mean those are big numbers to get the meat prices in the retail
                       8           and food service case to cover that. . .
                       9
                                   HEATHER JONES: So you are just striking a note of caution because
                      10           you know it can’t stay this way indefinitely; but it’s not that you
                      11           foresee this reversion to that norm over the near term?

                      12           BO MANLY: I don’t see it on the horizon, on the foreseeable horizon.
                                   We are still going to have -- should have good margins, but I can’t
                      13           believe --
                      14
                                   LARRY POPE: Heather, we are sitting here today, we are halfway --
                      15           closing in on halfway through our fourth quarter, and we have had very
                      16           good margins through February and March, through today. We have
                                   got double-digit margins today.
                      17
                                   BO MANLY: It will correct itself over the long run, because this type
                      18           of return on investment would attract capital, would attract expansion,
                      19           and we kill more pigs and drive the margins lower. So it will either
                                   happen by itself or someone is going to build a plant.
                      20
                      21           HEATHER JONES: All right, okay. Thank you.

                      22           LARRY POPE: You get two-year visibility on that, though. You get
                                   to know when somebody is building a plant because they have got to
                      23
                                   file for a permit and they have actually got to build the thing. . . . And
                      24           by the way, we are not going to build a new plant to expand
                                   capacity.60
                      25
                      26            153. In March 2012, the VP of Finance and chief accounting officer of
                      27
                           60
                             Event Brief of Q3 2011 Smithfield Foods Earnings Conference Call – Final (Mar. 2011)
                      28   (emphasis added).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                      - 56 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 57 of 79



                       1   Smithfield stated that no one in the industry would be “real excited about adding
                       2   capacity” when the losses of 24 to 36 months ago were considered:
                       3           Nonetheless, you see some pretty significant fluctuations. Just two
                       4           weeks ago, I think we had -- there were rumors the Chinese buying corn,
                                   and boom, all of a sudden the corn market is up $0.20, $0.30. So there
                       5           is some volatility there. And what I would tell you is that keeps a lid on
                       6           pork production. The pork guys in the United States have not forgotten
                                   24 or 36 months ago when there were significant losses in the industry.
                       7           There is no one going to be real excited about adding capacity, adding
                       8           sows at a time when we’ve got such volatility.61
                       9            154. By May 2012, industry observers were noting that the reductions in
                      10   slaughter capacity meant Defendants may not have enough capacity to slaughter
                      11   expected hog levels by the fall. In fact, Steve Meyer of Paragon Economics noted
                      12   that slaughter capacity would not keep up with hog capacity through late 2013 given
                      13   that Defendants were holding their slaughter levels constant.
                      14            155. On May 15, 2013, Wesley Mendonça Batista continued to demonstrate
                      15   Defendant JBS’s ability to constrain the pork market. During a quarterly earnings
                      16   call, he stated that “[i]n pork, given some restrictions in supply we have been able to
                      17   pass price through the system and we are seeing good margins in our pork business.
                      18   So this is a clear sign that we have been able to pass price increase in chicken and
                      19   pork and not in the same extent in beef.”
                      20            156. In September 2013, Joe Szaloky, vice president of procurement and
                      21   business development for Smithfield, confirmed the company’s intention to maintain
                      22   its sow number, not adding any more. 62
                      23            157. In December 2013, Steve Meyer of Paragon Economics said, “The
                      24
                           61
                             Smithfield Foods at Barclays Bank High Yield Bond and Syndicated Loan Conference – Final (Mar. 26,
                      25   2012) (emphasis added).
                      26   62
                              Freese, Betsy, Pork Powerhouses 2013: Disease Hits, Growth Continues,” Successful Farming,
                           (September 29, 2013), available at
                      27
                           https://www.agriculture.com/livestock/hogs/pk-powerhouses-2013-disease-hits-growth_283-ar34203
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 57 -              COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 58 of 79



                       1   breeding herd figure implies NO GROWTH in spite of much lower costs and terrific
                       2   profit opportunities in the coming year.” 63
                       3            158. In December 2013, Robert Manly of Smithfield emphasized that
                       4   coordinated industry action was necessary to “balance supply and demand”:
                       5            So I think you really need to look at the overall industry balance of
                                    supply and demand to be able to determine, and the industry move prices
                       6
                                    up and collectively as a group. We’ve got limited ability to do it
                       7            ourselves if the rest of the industry doesn’t follow, but the consumer
                                    tends to be willing to pay proportionately higher values for their pork
                       8
                                    meat when small increments of supply are withdrawn from the
                       9            marketplace.64
                      10            159. Defendants further refused to increase their capacity and gain market
                      11   share even when market fundamentals and economics dictated otherwise. For
                      12   example, during the 2014 PEDv epidemic, which caused industry supply disruptions,
                      13   Eric Haman, Defendant Clemens Food Group’s communication manager, stated the
                      14   disease “‘had a very minimal impact on our hog flow, especially when you compare
                      15   it to others in the industry. . . . That’s one of the many benefits of raising hogs in
                      16   Pennsylvania, since we have a much lower density of pigs than other states, which
                      17   decreases the risk of (a virus) like this.’” 65 Yet, in furtherance of their conspiracy
                      18   Defendant Clemens did not take advantage of having few PEDv infected pigs.
                      19   Instead of attempting to increase their market share, they stayed the course with their
                      20   fellow competitors.
                      21            160. Defendants’ conspiracy was yielding substantial profits by 2014. In
                      22   October 2014, Pork Powerhouses reported that “Hogs made history this summer.
                      23
                           63
                              Meyer, Steve, “2014 Looks Good for U.S. Pork Producers,” National Hog Farmer (December
                      24   30, 2013), available at
                      25   https://www.nationalhogfarmer.com/print/9053
                           (last visited December 5, 2019).
                      26
                           64
                                Q2 2014 Smithfield Foods Earnings Conference Call (Dec. 23, 2013).
                      27
                           65
                             Kyle Bagentose, Pig Virus Has Ability To Affect Local Herds, Bucks County Courier Times (May
                      28   4, 2014).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 58 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 59 of 79



                       1   Pork producer profits were, quite simply, enormous -- averaging $82 profit for each
                       2   hog marketed in the third quarter.” The report also noted that “Joe Szaloky, vice
                       3   president of business development and planning for Smithfield, is confident about
                       4   profit during the next year, but ‘concerned 2016 could be “problematic” if the
                       5   industry expands too fast. The PED virus trimmed supply, but higher market weights
                       6   helped compensate.’”
                       7            161. In early 2015, Pig International noted the continuing problem of
                       8   available daily slaughter capacity limiting the ability to significantly expand pork
                       9   production. Specifically, pork producers rushed to sign contracts with Defendants
                      10   that would protect them if production exceeded slaughter capacity as some feared.
                      11            162. In February 2017, Seaboard and Triumph Foods announced plans to
                      12   expand their joint pork processing facility in Sioux City, Iowa, operated by their
                      13   50/50 joint venture Seaboard Triumph Foods, LLC, to include a second shift.66 In
                      14   announcing the potential second shift, Mark Porter, Seaboard Triumph Foods Chief
                      15   Operating Officer, stated: “The timing of the expansion for a second shift is a result
                      16   of growing demand for the Seaboard Foods line of quality pork products as well as
                      17   ongoing growth in the industry.” 67 However, in furtherance of the conspiracy,
                      18   Triumph/Seaboard postponed the addition of a second shift.68
                      19   ///
                      20
                      21   66
                              David Eaheart, Seaboard Triumph Foods Announces Plans to Expand Pork Processing Plant
                      22   (Feb. 17, 2017), available at
                           https://seaboardfoods.com/news/Pages/Seaboard%20Triumph%20Foods%20announce%20plans
                      23   %20to%20expand%20pork%20processing%20plant.aspx
                      24   (last visited December 5, 2019).
                           67
                      25      Id.
                           68
                              Jeff DeYoung, Pork Packing Capacity Faces Delay to Growth, Iowa Farmer Today (June 2,
                      26   2018), available at
                      27   https://www.agupdate.com/iowafarmertoday/news/livestock/pork-packing-capacity-faces-delays-
                           to-growth/article_f86fde7e-64dc-11e8-b288-475ac8083072.html
                      28   (last visited December 5, 2019).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                     - 59 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 60 of 79



                       1            I.       Abnormal Pricing During the Relevant Period
                       2                     Demonstrates the Success of the Collusive Scheme
                       3            163. Beginning in 2009, the pork industry showed abnormal price
                       4   movements, i.e., increases in prices for the average hog whole price unexplained by
                       5   increases in costs. All of these pricing measurements show a significant break
                       6   between pricing prior to 2009 and pricing after 2009, supporting the plausibility of a
                       7   conspiracy to increase prices of pork. Plaintiff has measured the various abnormal
                       8   pricing movements in a number of ways, including: (i) the average live hog price, (ii)
                       9   the pork cut-out composite price, (iii) the pork integrators’ margin during the relevant
                      10   period, and (iv) the Defendants’ revenues before and during the relevant period. Each
                      11   of these measures supports Plaintiff’s allegations that Defendants conspired to
                      12   restrict production and otherwise acted in a concerted manner to increase pork prices
                      13   in the U.S.
                      14                     1.    The average hog wholesale price experienced an
                      15                           unprecedented increase beginning in 2009
                      16            164. According to aggregate prices published by the USDA, prices for pork
                      17   products were less than $1.40/lb from 2000 to 2009, and the hog market year average
                      18   price was at times substantially less. Thereafter, prices increased dramatically, rising
                      19   to more than $1.80/lb in 2014, and never dropping below $1.40/lb again. Figure 9
                      20   below shows the unprecedented increase in swine prices beginning in 2009, which
                      21   stayed elevated through 2018.
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                     - 60 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 61 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                                        Figure 9: Average Hog Wholesale Prices in Cents per lb., 2000-2018
                      16
                      17            165. As Figure 10 below shows, pork integrators’ earnings increased steadily
                      18   over the years 2009 to 2016, with a slight decline in 2017, demonstrating an unusual
                      19   increase in profits that was resistant to changes in price during the relevant period.
                      20   These substantial profit increases bear the hallmarks of coordinated efforts to
                      21   constrain supply short of demand.
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                      - 61 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 62 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16                       Figure 10: Integrator Earnings per Retail Weight, 2000-2017

                      17                     2.     The pork cut-out composite price experienced a
                      18                            dramatic increase beginning in 2009 and continuing
                      19                            throughout the relevant period
                      20            166. During the relevant period various pork products saw substantial
                      21   increases in prices, compared with before the relevant period. As shown in Figure 11
                      22   below, using one particular price for pork, the lean hog composite price, a pricing
                      23   analysis has been performed which shows that the average price index increased
                      24   significantly during the relevant period. A similar effect is shown in Figure 12 below,
                      25   using another metric of pork pricing, the pork cut-out composite price (the relevant
                      26   period is referred to herein as the class period in the charts below).
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 62 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 63 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16                           Figure 11: Lean Hog Composite Price 2000-2019
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27                              Figure 12: Pork Cut-Out Composite Price
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 63 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 64 of 79



                       1                     3.         Pork processor’s margin increased beginning in
                       2                                around 2009 showing a meaningful increase from
                       3                                earlier time periods
                       4            167. Starting in 2008 or early 2009, at the same time as hog prices were
                       5   increasing, pork integrator margins increased significantly. The change in integrator
                       6   margins during the relevant period shows a divergence from pricing trends prior to
                       7   the relevant period—and shows that rising costs do not explain the increases in prices
                       8   seen during the relevant period. The following figure shows this increase in margin,
                       9   retained by the Defendant/co-conspirators, using the pork cut-out composite and live
                      10   hog cost on a “dressed weight” basis (post slaughter and organ-removal weight):
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                                                   Figure 13: Hog Spread Widening During the relevant period
                      22
                                    168. When tested, there is a statistically significant increase in the average
                      23
                           hog- composite spread before that time period, when compared to during the relevant
                      24
                           period (these periods are sometimes referred to herein as the pre-class and class
                      25
                           periods, including in the chart below):
                      26
                           ///
                      27
                           ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                             - 64 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 65 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11                             Figure 14: Statistically Significant Break in Hog
                      12                            Composite Spread Comparing Before and During
                                                                     Relevant Period
                      13
                                             4.    Defendants’ revenues increased beginning in around
                      14
                                                   2009, even taking into account defendant-specific
                      15
                                                   costs
                      16
                                    169. For two of the largest Defendants, Tyson and Smithfield, experts
                      17
                           examined the spread between pork revenue and pork-related costs (costs of goods
                      18
                           sold + operating costs), as a proxy for measuring the spread between a Defendant’s
                      19
                           price of wholesale pork and its hog costs. This measurement accounts for Defendant-
                      20
                           specific operating costs. This analysis confirms the beginning of abnormal pricing in
                      21
                           around 2009, where there was a divergence in revenue and costs beginning at the
                      22
                           start of the relevant period in 2009.
                      23
                                    170.      Figure 15 shows a break in revenues and costs for Tyson around the
                      24
                           start of the relevant period, in 2009:
                      25
                           ///
                      26
                           ///
                      27
                           ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 65 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 66 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15                      Figure 15: Tyson’s Revenues vs Costs, April 2002 to April 2018
                      16
                      17            171. The same analysis for Smithfield shows a similar break in revenues and
                      18   costs beginning around the beginning of the relevant period:
                      19   ///
                      20   ///
                      21   ///
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                          - 66 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 67 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                                         Figure 16: Smithfield’s Revenues vs Costs, January 2004 to June 2016
                      15
                      16            172. These analyses of the spread between costs and prices relate solely to
                      17   each Defendant’s pork segment, and thus confirm that rising costs in pork production
                      18   do not explain the increases in price seen during the relevant period.
                      19            J.       Overcharges Due to the Cartel Were Reflected in Higher
                      20                     Pork Prices Than What They Would Have Been Absent
                      21                     the Conspiratorial Activity
                      22            173. Pork is a commodity product in which the pork sold by competitors has
                      23   no meaningful difference and is thus interchangeable. As such price is driven by the
                      24   economic fundamentals of supply and demand. In the words of Tyson Foods, Inc.
                      25   COO, James Lochner, “As you know decreased supply should be favorable to
                      26   pricing.” 69
                      27
                      28   69
                                Q1 2010 Tyson Foods, Inc. Earnings Conference Call (Feb. 12, 2010).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 67 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 68 of 79



                       1            174. By reducing, stabilizing, and maintaining the supply of pork even in the
                       2   face of increasing demand, Defendants’ common goal was to increase the price of
                       3   pork and their margins. In 2012, the CEO of Tyson reported that these efforts were
                       4   successful, stating: “Well, what we’ve seen happen, and it’s about evolving over
                       5   time, is beef prices have inflated from a reduced supply, increased global demand,
                       6   same with pork prices inflating from reduced supply and global demand, putting less
                       7   domestic product on the market.”
                       8            175. For example, in 2016, Smithfield reported $3.7 billion of fresh pork
                       9   sales and an additional $5 billion in packaged pork product sales.         With such
                      10   enormous revenues, the ability to stabilize or increase the margin even in small
                      11   amounts has an enormous impact on profits, resulting in substantial damages to
                      12   Plaintiff.
                      13            176. The Bureau of Labor Statistics tracks commonly purchased products in
                      14   its Consumer Price Index (“CPI”). From the end of 2009 to the end of 2017, the CPI
                      15   for all food products rose approximately 15.4 percent. Over the same period, prices
                      16   for pork have increased substantially more for consumers over the relevant period.
                      17   For example, the price of a pound of bacon has increased from $3.57 at the end of
                      18   2009 to $5.60 at the end of 2017:
                      19   ///
                      20   ///
                      21   ///
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                     - 68 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                 Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 69 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11           Figure 17: CPI-Average Price Data for Bacon, Sliced, per pound, from 1995-2017

                      12             177. Similarly, the CPI for other pork products, excluding canned ham and
                      13   luncheon slices, show a marked increase over the relevant period, moving from $2.05
                      14   per pound at the end of 2009 to $2.65 at the end of 2017 (approximately 29.3 percent):
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                                    Figure 18: CPI-Average Price Data for Other Pork, per pound, from 1998-2017
                      25
                           ///
                      26
                           ///
                      27   ///
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 69 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 70 of 79



                       1            178. And the CPI for another commonly purchased consumer item, ham,
                       2   shows an increase from $2.15 at the end of 2009 to $2.91 at the end of 2017 (or 35.4
                       3   percent):
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                                       Figure 19: CPI-Average Price Data for Ham, per pound, from 1998-2017
                      13
                      14            179. In other words, the increases in the prices of pork far out-paced the
                      15   growth in prices for other food products during the relevant period. These price
                      16   increases were not the result of retailers’ desire to move prices upward. Instead, they
                      17   were the result of increased wholesale prices. In addition to CPIs, the Bureau of
                      18   Labor Statistics also maintains a series of Producer Price Indexes (“PPI”) which
                      19   measure the changes in wholesale prices for pork products. As shown in Figure 20
                      20   below, the processed pork wholesale prices appear to be the motivator of the higher
                      21   retail prices, with prices climbing significantly beginning during the conspiracy:
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                      - 70 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 71 of 79



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                                              Figure 20: PPI for Pork, Processed or Cured, Not Canned
                      15                               or Made Into Sausage, from 1995-2017

                      16            180. Given these market conditions, the overcharge due to Defendants’
                      17   anticompetitive agreement to artificially increase and stabilize the price and supply
                      18   of pork was borne in large part by Plaintiff and other direct purchasers.
                      19            K.       Defendants Actively Concealed the Conspiracy and Plaintiff
                      20                     Did Not and Could Not Have Discovered Defendants’
                      21                     Anticompetitive Conduct
                      22            181. Plaintiff had neither actual nor constructive knowledge of the facts
                      23   constituting its claim for relief. Plaintiff did not discover, and could not have
                      24   discovered through the exercise of reasonable diligence, the existence of the
                      25   conspiracy alleged herein until the filing of a direct purchaser class action, Maplevale
                      26   Farms, Inc. v. Agri Stats, Inc. et al., in June 2018. Defendants engaged in a secret
                      27   conspiracy that did not reveal facts that would put Plaintiff on inquiry notice that
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 71 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 72 of 79



                       1   there was a conspiracy to fix prices for pork. Throughout the relevant period,
                       2   Defendants effectively, affirmatively, and fraudulently concealed their unlawful
                       3   combination and conspiracy from Plaintiff.
                       4            182. The combination and conspiracy alleged herein was fraudulently
                       5   concealed by Defendants by various means and methods, including but not limited
                       6   to secret meetings, surreptitious communications between Defendants by the use of
                       7   the telephone or in-person meetings in order to prevent the existence of written
                       8   records, limiting any explicit reference to competitor pricing or supply restraint
                       9   communications on documents, communicating competitively sensitive data to one
                      10   another through Agri Stats—a “proprietary, privileged, and confidential” system that
                      11   kept both the content and participants in the system secret, and concealing the
                      12   existence and nature of their competitor supply restraint and price discussions from
                      13   non-conspirators (including customers).
                      14            183. Agri Stats is a highly secretive company. Although it admits it does
                      15   “have a website but there is very little information about us there as we do no
                      16   advertising.”
                      17            184. In 2009, the President of Agri Stats, Brian Snyder, commented on how
                      18   secretive the true nature of Agri Stats was when he stated:
                      19            Agri Stats has always been kind of a quiet company. There’s not a whole
                      20            lot of people that know a lot about us obviously due to confidentiality
                                    that we try to protect. We don’t advertise. We don’t talk about what we
                      21            do. It’s always kind of just in the background, and really our specialty
                      22            is working directly with companies about their opportunities and so
                                    forth.70
                      23
                      24            185. At the same 2009 presentation, when discussing “bottom line numbers”
                      25   (a company’s net earnings), Mr. Snyder declined to display those numbers publicly,
                      26   stating “I’m not going to display the actual bottom line to the group here just because
                      27
                      28   70
                                Sanderson Farms Investor Day – Final (Oct. 2009) (emphasis added).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 72 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 73 of 79



                       1   of the confidentiality nature of the information.”71 And yet, despite refusing to show
                       2   this information publicly, Agri Stats provided producers with the “bottom line
                       3   numbers” of their competitors on a regular basis via the reports discussed above.
                       4   These statements acted to conceal the true detail and nature of the Agri Stats reports
                       5   from Plaintiff and the public in general.
                       6            186. Larry Pope, the CEO of Smithfield, made similar references to secret
                       7   information in December 2010, explaining that he was confident pork supplies would
                       8   not be increasing in the market, based on the following:
                       9           the information we think we have public plus what we think we know
                      10           privately, how many they kill, what their processing levels are and
                                   things like [that]. This is information you may not quite have.72
                      11
                      12            187. At other times, Defendants attributed the stability in the pork market to
                      13   other reasons such as “good programs with our retailers” and “lower grain costs.” As
                      14   Larry Pope, stated in June 2012:
                      15           KEN ZASLOW: What evidence do you have to actually give you
                      16           some confidence that fresh pork margins will improve sequentially
                                   throughout the year?
                      17
                      18           LARRY POPE: Strong exports, $71 hog today, good programs with
                                   our retailers, and lower grain cost in the future and a futures market
                      19           that says the hog market’s going to be fine. I guess beyond that,
                      20           you’ve got chicken and beef that are going to be down significantly.

                      21           BO MANLY: And I think there is also some optimism that the US
                                   consumer may have some greater disposable income from less gasoline
                      22           prices and improvement in the economy. 73
                      23
                      24            188. Not until recently was the fact of the pork industry’s use of Agri Stats

                      25
                           71
                      26      Id.
                           72
                               Event Brief of Q2 2011 Smithfield Foods Earnings Conference Call – Final (Dec. 2010)
                      27   (emphasis added).
                           73
                      28      Event Brief of Q4 2012 Smithfield Foods Earnings Conference Call – Final (June 14, 2012).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 73 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                                Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 74 of 79



                       1   widely known or reported. An investigative article published in February 2017 by
                       2   Bloomberg Businessweek suggested the conspiracy that began among Broiler
                       3   producers and Agri Stats was being replicated in the pork industry. 74 The article
                       4   reported that Agri Stats
                       5              has . . . been branching out into the hog business, which has, over the
                       6              past 30 years, started to look more and more like the chicken industry,
                                      with hogs being raised under contract for vertically integrated
                       7              companies such as Smithfield Foods. It appears that demand for the
                       8              service is strong. At a hog industry trade show in 2011, an Agri Stats
                                      employee pitched the company’s services. His slideshow indicated that
                       9              27 companies had already signed up.75
                      10
                           While the Bloomberg Businessweek article did not conclude that pork producers
                      11
                           were engaged in a horizontal conspiracy, it did suggest for the first time in a widely
                      12
                           circulated article that the pork industry may have been using Agri Stats as a vehicle
                      13
                           for collusion similar to the Broiler industry.
                      14
                                      189. Only after the filing of a February 7, 2018, Second Consolidated and
                      15
                           Amended Complaint by the End User Plaintiff Class in the In Re Broiler Chicken
                      16
                           Antitrust Litigation, Case No. 1:16-cv-08637 (N.D. Ill.), was there a comprehensive
                      17
                           presentation of the full scope of the confidential services that Agri Stats’ provides to
                      18
                           its clients in the broiler industry.
                      19
                                      190. The filing of that amended complaint, along with the February 2017
                      20
                           article by Bloomberg Businessweek disclosing the pork industry’s use of Agri Stats,
                      21
                           collectively disclosed the likelihood that the pork industry was using Agri Stats to
                      22
                           share confidential industry information that could facilitate an anticompetitive
                      23
                      24
                           74
                              See Christopher Leonard, Is the Chicken Industry Rigged?, Bloomberg Businessweek (Feb. 15,
                      25   2017), available at
                      26   https://www.bloomberg.com/news/features/2017-02-15/is-the-chicken-industry-rigged
                           (last visited December 5, 2019).
                      27
                           75
                                Id.
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                       - 74 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 75 of 79



                       1   conspiracy.
                       2            191. Defendants’ anticompetitive conspiracy, by its very nature, was self-
                       3   concealing. Pork is not exempt from antitrust regulation, and, thus, before these
                       4   recent events Plaintiff reasonably considered it to be a competitive industry.
                       5   Accordingly, a reasonable person under the circumstances would not have been
                       6   alerted to begin to investigate the legitimacy of Defendants’ pork prices before these
                       7   recent events.
                       8            192. By virtue of the fraudulent concealment of their wrongful conduct by
                       9   Defendants and all of their co-conspirators, the running of any statute of limitations
                      10   has been tolled and suspended with respect to any claims and rights of action that
                      11   Plaintiff has as a result of the unlawful combination and conspiracy alleged in this
                      12   complaint.
                      13   V.       ANTITRUST INJURY
                      14            193. Defendants’ anticompetitive conduct had the following effects,
                      15   among others:
                      16                       A.   Price competition has been restrained or eliminated with
                                                    respect to pork;
                      17
                                               B.   The prices of pork have been fixed, raised, stabilized, or
                      18                            maintained at artificially inflated levels;
                      19
                                               C.   Plaintiff has been deprived of free and open competition;
                      20                            and
                      21                       D.   Plaintiff has paid artificially inflated prices.
                      22
                                    194. The purpose of the conspiratorial conduct of the Defendants and their
                      23
                           co- conspirators was to raise, fix, or maintain the price of pork. As a direct and
                      24
                           foreseeable result, Plaintiff paid supra-competitive prices for pork during the relevant
                      25
                           period.
                      26
                                    195. By reason of the alleged violations of the antitrust laws, Plaintiff has
                      27
                           sustained injury to its businesses or property, having paid higher prices for pork than
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                         - 75 -             COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 76 of 79



                       1   they would have paid in the absence of Defendants’ illegal contract, combination, or
                       2   conspiracy and as a result have suffered damages.
                       3            196. This is an antitrust injury of the type that the antitrust laws were meant
                       4   to prohibit.
                       5   VI.      VIOLATION OF SECTION 1 OF THE SHERMAN ACT
                       6            197. Plaintiff incorporates by reference the allegations in the preceding
                       7   paragraphs.
                       8            198. Defendants and all of their co-conspirators entered into and engaged in
                       9   a combination or conspiracy in unreasonable restraint of trade in violation of Section
                      10   1 of the Sherman Act, 15 U.S.C. § 1.
                      11            199. Defendants’ acts in furtherance of their combination or conspiracy were
                      12   authorized, ordered, or done by their officers, agents, employees, or representatives
                      13   while actively engaged in the management of Defendants’ affairs.
                      14            200. At least as early as January 1, 2009, and continuing until present, the
                      15   exact dates being unknown to Plaintiff, Defendants and all of their co-conspirators
                      16   entered into a continuing agreement, understanding and conspiracy in restraint of
                      17   trade to fix, raise, stabilize, and maintain prices for pork, thereby creating
                      18   anticompetitive effects.
                      19            201. Defendants’ anticompetitive acts had a direct, substantial, and
                      20   foreseeable effect on interstate commerce by raising and fixing prices for pork
                      21   throughout the United States.
                      22            202. The conspiratorial acts and combinations have caused unreasonable
                      23   restraints in the market for pork.
                      24            203. As a result of Defendants’ unlawful conduct, Plaintiff has been harmed
                      25   by being forced to pay inflated, supracompetitive prices for pork.
                      26            204. In formulating and carrying out the alleged agreement, understanding,
                      27   and conspiracy, Defendants and all of their co-conspirators did those things that they
                      28   combined and conspired to do, including but not limited to the acts, practices, and
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                     - 76 -           COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 77 of 79



                       1   course of conduct set forth in this complaint. Defendants’ conspiracy had the
                       2   following effects, among others:
                       3                     A. Price competition in the market for pork has been restrained,
                       4                            suppressed, and/or eliminated in the United States;
                       5                     B. Prices for pork sold by Defendants, their divisions,
                       6                            subsidiaries, and affiliates, and all of their co-conspirators
                       7                            have been fixed, raised, stabilized, and maintained at
                       8                            artificially high, non-competitive levels throughout the
                       9                            United States; and
                      10                     C. Plaintiff—which directly purchased pork from Defendants,
                      11                            their divisions, subsidiaries, and affiliates, and all of their co-
                      12                            conspirators—has been deprived of the benefits of free and
                      13                            open competition in the purchase of pork.
                      14            205. Defendants took all of the actions alleged in this complaint with the
                      15   knowledge and intended effect that their actions would proximately cause the price
                      16   of pork to be higher than it would be but for Defendants’ conduct.
                      17            206. As a direct and proximate result of Defendants’ anticompetitive
                      18   conduct, Plaintiff has been injured in its business or property and will continue to be
                      19   injured in its business and property by paying more for pork than it would have paid
                      20   and will pay in the absence of the conspiracy.
                      21            207. The alleged contract, combination, or conspiracy is a per se violation of
                      22   the federal antitrust laws.
                      23   VII. REQUEST FOR RELIEF
                      24            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
                      25            A.       That the unlawful conduct, conspiracy or combination alleged herein be
                      26            adjudged and decreed:
                      27                       1.      An unreasonable restraint of trade or commerce in violation of
                      28                       Section 1 of the Sherman Act; and
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                              - 77 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 78 of 79



                       1                      2.   A per se violation of Section 1 of the Sherman Act;
                       2            B.       That Plaintiff recovers damages, to the maximum extent allowed under
                       3            federal antitrust laws, and that a joint and several judgment in favor of Plaintiff
                       4            be entered against Defendants in an amount to be trebled under U.S. antitrust
                       5            laws;
                       6            C.       That Defendants, their affiliates, successors, transferees, assignees
                       7            and other officers, directors, partners, agents and employees thereof, and all
                       8            other persons acting or claiming to act on their behalf or in concert with them,
                       9            be permanently enjoined and restrained from in any manner continuing,
                      10            maintaining or renewing the conduct, conspiracy, or combination alleged
                      11            herein, or from entering into any other conspiracy or combination having a
                      12            similar purpose or effect, and from adopting or following any practice, plan,
                      13            program, or device having a similar purpose or effect;
                      14            D.       That Defendants, their affiliates, successors, transferees, assignees and
                      15            other officers, directors, partners, agents and employees thereof, and all other
                      16            persons acting or claiming to act on their behalf or in concert with them, be
                      17            permanently enjoined and restrained from in any manner continuing,
                      18            maintaining, or renewing the sharing of highly sensitive competitive
                      19            information that permits individual identification of company’s information;
                      20            E.       That Plaintiff be awarded pre- and post-judgment interest as provided
                      21            by law, and that such interest be awarded at the highest legal rate from and
                      22            after the date of service of this Complaint;
                      23            F.       That Plaintiff recovers its costs of suit, including reasonable attorneys’
                      24            fees, as provided by law; and
                      25            G.       That Plaintiff receives such other and further relief as the case may
                      26            require and the Court may deem just and proper.
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                        - 78 -            COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
                             Case 3:21-cv-05684-TSH Document 1 Filed 07/23/21 Page 79 of 79



                       1   VIII. JURY TRIAL DEMANDED
                       2            208. Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal
                       3   Rules of Civil Procedure, of all issues so triable.
                       4                                           Respectfully submitted,
                       5   Dated: July 23, 2021                        BURKE, WILLIAMS & SORENSEN,
                       6                                               LLP

                       7
                                                                       By: /s/ Robert W. Dickerson, Jr.
                       8                                                    Robert W. Dickerson, Jr.
                                                                       Attorneys for Plaintiff
                       9                                               KRAFT HEINZ FOODS COMPANY
                      10
                           Pro Hac Vice Applications to be filed by:
                      11
                         Philip J. Iovieno                             Patrick J. Ahern
                      12 philip.iovieno@cwt.com                        patrick.ahern@ahernandassociatespc.com
                                                                       Theodore B. Bell
                      13 Nicholas   A. Gravante, Jr.
                         nicholas.gravante@cwt.com                     theodore.bell@ahernandassociatespc.com
                      14 Karen C. Dyer                                 AHERN & ASSOCIATES, P.C.
                         karen.dyer@cwt.com                            Willoughby Tower
                      15 Jack G. Stern                                 8 South Michigan Avenue
                         jack.stern@cwt.com                            Suite 3600P
                      16 Gillian G. Burns                              Chicago, Illinois 60603
                         gillian.burns@cwt.com                         Tel: (312) 404-3760
                      17 Mark A. Singer
                         mark.singer@cwt.com
                      18 Elizabeth R. Moore
                         elizabeth.moore@cwt.com
                      19 CADWALADER, WICKERSHAM & TAFT
                      20 LLP
                         200 Liberty Street
                      21 New York, NY 10281
                         Tel: (212) 504-6000
                      22 Fax: (212) 504-6666
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4837-2183-4227 v1                     - 79 -          COMPLAINT AND JURY DEMAND
     LOS A NG EL ES
